 



Exhibit 10.1

 
 
 
ASSET PURCHASE AGREEMENT
BY AND AMONG
7-ELEVEN, INC.,
VCOM FINANCIAL SERVICES, INC.
AND
CARDTRONICS, LP
DATED AS OF JUNE 1, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
ARTICLE I
  DEFINITIONS     1  
 
           
      1.1
  Definitions     1  
      1.2
  Other Definitional Provisions.     6  
      1.3
  Cross Reference of Other Definitions     6  
 
           
ARTICLE II
  PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES; CLOSING     8  
 
           
      2.1
  Purchase and Sale.     8  
      2.2
  Net Working Capital     10  
      2.3
  Closing.     12  
      2.4
  Closing Transactions     12  
      2.5
  Apportionment     13  
 
           
ARTICLE III
  CONDITIONS TO CLOSING     14  
 
           
      3.1
  Conditions to Each Party’s Obligation     14  
      3.2
  Conditions to the Purchaser’s Obligation     14  
      3.3
  Conditions to the Sellers’ Obligation     16  
 
           
ARTICLE IV
  COVENANTS PRIOR TO CLOSING     16  
 
           
      4.1
  Mutual Covenants of the Parties.     16  
      4.2
  Covenants of the Sellers.     19  
      4.3
  Covenants of the Purchaser.     23  
 
           
ARTICLE V
  REPRESENTATIONS AND WARRANTIES OF THE SELLERS     24  
 
           
      5.1
  Organization and Corporate Power     24  
      5.2
  Authorization of Transactions     24  
      5.3
  Absence of Conflicts     25  
      5.4
  Financial Statements and Related Matters.     25  
      5.5
  Absence of Undisclosed Liabilities     26  
      5.6
  Absence of Certain Developments     26  
      5.7
  Assets.     26  
      5.8
  Taxes     27  
      5.9
  Contracts and Commitments.     28  
      5.10
  Proprietary Rights.     28  
      5.11
  Litigation; Proceedings     29  
      5.12
  Brokerage     29  
      5.13
  Governmental Licenses and Permits     29  
      5.14
  Employee Matters     30  

i



--------------------------------------------------------------------------------



 



                      Page
 
           
      5.15
  Employee Benefit Matters.     30  
      5.16
  Compliance with Laws     30  
      5.17
  Convenience Store Business     31  
      5.18
  Theft     31  
 
           
ARTICLE VI
  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER     31  
 
           
      6.1
  Organization and Corporate Power     31  
      6.2
  Authorization of Transaction     31  
      6.3
  Absence of Conflicts     32  
      6.4
  Litigation     32  
      6.5
  Brokerage     32  
      6.6
  Availability of Funds     32  
      6.7
  HSR Act     32  
 
           
ARTICLE VII
  TERMINATION     33  
 
           
      7.1
  Termination     33  
      7.2
  Effect of Termination; Specific Performance.     33  
      7.3
  Return of Documentation     34  
 
           
ARTICLE VIII
  INDEMNIFICATION AND RELATED MATTERS     34  
 
           
      8.1
  Survival     34  
      8.2
  Indemnification.     34  
 
           
ARTICLE IX
  ADDITIONAL AGREEMENTS     39  
 
           
      9.1
  Continuing Assistance     39  
      9.2
  Tax Matters.     39  
      9.3
  Public Announcements     40  
      9.4
  Further Transfers     40  
      9.5
  Expenses     40  
      9.6
  Restrictive Covenants.     40  
      9.7
  Vault Cash and Replacement Vault Cash Facility     41  
      9.8
  Employee Matters     42  
      9.9
  Allocation of Purchase Price     42  
      9.10
  Third Party Consents     42  
      9.11
  Bulk Sales Law     43  
 
           
ARTICLE X
  MISCELLANEOUS     43  
 
           
      10.1
  Amendment and Waiver     43  
      10.2
  Notices     43  
      10.3
  Binding Agreement; Assignment     44  
      10.4
  Severability     44  
      10.5
  No Strict Construction     44  
      10.6
  Captions     44  

ii



--------------------------------------------------------------------------------



 



                      Page
 
           
      10.7
  Entire Agreement     44  
      10.8
  Counterparts     45  
      10.9
  Governing Law     45  
      10.10
  Parties in Interest     45  
      10.11
  Director and Officer Liability     45  
      10.12
  Disclosure Generally     45  

iii



--------------------------------------------------------------------------------



 



INDEX OF SCHEDULES AND EXHIBITS
Schedules to Asset Purchase Agreement
Permitted Encumbrance Schedule
Acquired Assets Schedule
Acquired Contracts Schedule
Assumed Liabilities Schedule
Required Consent Schedule
Necessary Employees Schedule
Sellers Disclosure Schedules
Sellers Conflicts Schedule
Financial Statements Schedule
Excluded Contracts Schedule
Liabilities Schedule
Proprietary Rights Schedule
Developments Schedule
Assets Schedule
Leases Schedule
Taxes Schedule
Litigation Schedule
Brokerage Schedule
Permits Schedule
Business Employees Schedule
Employee Benefits Schedule
Loss Schedule
Purchaser Disclosure Schedules
Purchaser Conflicts Schedule
Purchaser Financing Schedule
Exhibits

         
 
  Exhibit A   Bill of Sale and Assignment and Assumption
 
  Exhibit B   Network Services Agreement
 
  Exhibit C   Placement Agreement
 
  Exhibit D   Indemnity Letter Assignment

iv



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT is made as of June 1, 2007, by and among
7-Eleven, Inc., a Texas corporation (“7-Eleven”), Vcom Financial Services, Inc.,
a Texas corporation (“VFS” and collectively with 7-Eleven, the “Sellers”) and
Cardtronics, LP, a Delaware limited partnership (the “Purchaser”). The Sellers
and the Purchaser are referred to herein collectively as the “Parties” and
individually as a “Party.”
     WHEREAS, the Purchaser and the Sellers have determined that it is advisable
to consummate the sale and transfer of certain assets and liabilities of the
Sellers constituting the Business (as defined herein) to the Purchaser, all on
the terms and subject to the conditions set forth in this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. For purposes hereof, the following terms, when used herein
with initial capital letters, shall have the respective meanings set forth
herein:
     “Acquired Parts and Equipment” means the spare parts and other personal
property, including signage and promotional materials, relating to the ATM
Kiosks and the Vcom Kiosks that are described on the Acquired Assets Schedule.
     “Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under common control with such first Person. The
term “Affiliate” shall not include franchisees or area licensees of the Sellers.
     “Agreement” means this Asset Purchase Agreement, including all Exhibits and
Schedules hereto, as it may be amended from time to time in accordance with its
terms.
     “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the
Clayton Act, as amended, the Federal Trade Commission Act, as amended, or any
other federal, state or foreign law or regulation or decree designed to
prohibit, restrict or regulate actions for the purpose or effect of
monopolization or restraint of trade.
     “ATM Kiosks” means automated devices that provide traditional automated
teller machine functions including cash withdrawals, balance inquiries and
account transfers or that additionally provide certain advanced automated teller
machine functions and, in either case, that are set forth under the heading “ATM
Kiosks” on the Acquired Assets Schedule; provided, however, that ATM Kiosks
shall not include any Vcom Kiosks.
     “Business” means the business, as conducted by the Sellers through the
Closing Date, of owning, leasing and operating Vcom Kiosks and ATM Kiosks,
contracting with third parties to offer their products or services on Vcom
Kiosks and ATM Kiosks, and developing, installing, testing, operating and
maintaining Vcom Kiosks and ATM Kiosks.

1



--------------------------------------------------------------------------------



 



     “Business Data” means data in the possession of 7-Eleven related to and
necessary for the ongoing operation or the Business. In no event will Business
Data be deemed to include (i) any information protected by a legal privilege,
(ii) any Customer Data, (iii) any information owned or provided by a third party
and subject to confidentiality restrictions, (iv) any e-mail sent or received
more than thirty (30) days prior to Closing, or (v) any data, documents or
information created prior to August 2004.
     “Business Day” means a day other than (a) a Saturday, Sunday or federal
holiday or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.
     “Cash Purchase Agreement” means that certain Contract Cash Solutions
Agreement, dated as of March 8, 2004, by and between 7-Eleven and Wells Fargo
Bank.
     “Claims” means any and all demands, claims, suits, causes of action,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses), settlements and judgments (including, without limitation, all claim
losses), whether arising in equity, at common law or by statute, or under the
law of contracts, torts (including, without limitation, negligence and strict
liability without regard to fault) or property, of every kind or character,
subject in all respects to Section 8.2(f), Section 8.2(h) and Section 8.2(l).
     “Closing Indebtedness Amount” means the Indebtedness of the Business as of
the Calculation Time.
     “Code” means the United States Internal Revenue Code of 1986, as amended,
and all rules and regulations promulgated thereunder.
     “Contact Executive” means that certain individual employed by either the
Sellers or the Purchaser, as applicable, who is designated as the contact person
responsible for the performance by the Sellers or the Purchaser, as applicable,
of this Agreement. The initial Contact Executive for the Sellers is Rick Updyke.
The initial Contact Executive for the Purchaser is Thomas E. Upton.
     “Current Assets” means the sum of all aggregate outstanding accounts
receivable of the Business as conducted by the Sellers (excluding any accounts
receivable related to Vault Cash and net of any reserve for bad debts, which bad
debts shall be reflected on the Working Capital Statement (as defined below)),
cash (including (a) cash that has been deposited into a Vcom Kiosk via the bunch
note acceptor, and (b) cash in transit with a courier that has been removed from
an ATM Kiosk or Vcom Kiosk, but excluding (y) cash in any bank account set forth
on the Excluded Bank Account Schedule and (z) checks in transit for deposit) and
any prepaid items or deposits.
     “Current Liabilities” means the sum of all aggregate outstanding accounts
payable and accrued liabilities of the Business as conducted by the Sellers
(excluding Vault Cash and any deferred federal income tax liabilities).
     “Customer Data” shall mean data in the possession of 7-Eleven, which is
related to an individual, and which was collected, created, or received by
7-Eleven or others as a result of or relating to the individual’s use of an ATM
Kiosk or a VCOM Kiosk.

2



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “GAAP” means, at a given time, generally accepted accounting principles in
the United States, consistently applied.
     “Governmental Entity” means any governmental department, commission, board,
bureau, agency, court or other instrumentality of the United States or any
state, county, parish, municipality, jurisdiction, or other political
subdivision thereof.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended.
     “Indebtedness” of any Person means, without duplication: (a) indebtedness
for borrowed money or for the deferred or installment purchase price of property
or services in respect of which such Person is liable (other than trade payables
and other current liabilities incurred in the ordinary course of business);
(b) any indebtedness evidenced by any note, bond, debenture or other debt
security; (c) indebtedness guaranteed in any manner by such Person, including a
guarantee in the form of an agreement to repurchase or reimburse;
(d) obligations under capital leases in respect of which such Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person assures a creditor against loss; and (e) any
accrued interest, prepayment premiums or penalties related to any of the
foregoing.
     “Knowledge” means, (a) with respect to the Purchaser, the actual knowledge
of Thomas E. Upton, Michael E. Keller, John McHenry, Michael Clinard and Jerry
Garcia and (b) with respect to the Sellers, the actual knowledge of Rick Updyke,
David Clark, David Seltzer, Bill Sass, John Dyer, Mike Pearson and Bennett
Robinson, each in their capacities as employees of the Sellers, after due
inquiry, which inquiry includes consultation with the officers, employees,
consultants and agents who have primary responsibility over the matter with
respect to which the term “Knowledge” is used in this Agreement.
     “Licenses” means all permits, licenses, franchises, certificates,
approvals, consents, filings and other authorizations of Governmental Entities
or other similar rights.
     “Liens” means any liens, pledges, claims, security interests, restrictions,
mortgages, tenancies, and other possessory interests, conditional sale or other
title retention agreements, assessments, easements, rights of way, covenants,
restrictions on transfer, rights of first refusal, defects in title,
encroachments, and other burdens, options or encumbrances of any kind.
     “Permitted Encumbrances” means (a) statutory liens for current Taxes not
yet due and payable, or being contested in good faith by appropriate
proceedings, (b) mechanics’, carriers’, workers’, repairers’, and other similar
statutory liens arising or incurred in the ordinary course of business for
obligations which are not overdue for a period of more than 90 days or which are
being contested in good faith by appropriate proceedings, (c) pledges or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
(d) deposits to secure the performance of bids, contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of

3



--------------------------------------------------------------------------------



 



business, and (e) Liens outstanding on the date hereof which secure Indebtedness
and which are described in the Permitted Encumbrance Schedule.
     “Person” means an individual, a partnership, a corporation, an association,
a limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof and any other entity.
     “Proprietary Rights” means intellectual property rights in all of the
following in any jurisdiction in the world: (a) patents, patent applications,
patent disclosures and inventions, all improvements thereto (whether patentable
or unpatentable and whether or not reduced to practice), together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof; (b) trademarks, service marks, trade dress, trade names,
slogans, logos, internet domain names and corporate names and registrations and
applications for registration thereof, together with all of the translations,
adaptations, derivations and combinations thereof including goodwill associated
therewith; (c) copyrights (registered or unregistered) and copyrightable works
and registrations and applications for registration thereof; (d) mask works and
registrations and applications for registration thereof; (e) trade secrets and
other confidential information; and (f) computer software (which may include
source code, executable code and data).
     “Purchaser Disclosure Schedule” means, together, the Purchaser Conflicts
Schedule and the Purchaser Financing Schedule.
     “Purchaser Material Adverse Effect” means any result, occurrence,
condition, fact, violation, event or effect of any of the foregoing that
prevents or materially impairs the ability of the Purchaser to consummate the
purchase and sale of the Acquired Assets, the assumption of the Assumed
Liabilities and each of the other transactions contemplated by this Agreement or
any other Transaction Document.
     “Seller Material Adverse Effect” means any result, occurrence, condition,
fact, violation, event or effect of any of the foregoing that results in a
material adverse effect on the business, financial condition, operations,
results of operations or assets of the Business, taken as a whole; provided,
however, that no result, occurrence, condition, fact, violation, event or effect
shall be deemed to constitute, nor shall any of the foregoing be taken into
account in determining whether there has been or may be, a Seller Material
Adverse Effect to the extent that such result, occurrence, condition, fact,
violation, event or effect results from, arises out of, or relates to (a) a
general deterioration in the economy; (b) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
a national emergency or war or the occurrence of any other calamity or crisis,
including acts of terrorism; (c) the disclosure of the fact that the Purchaser
is the prospective acquirer of the Acquired Assets, the Assumed Liabilities or
the Business; (d) the announcement or pendency of the transactions contemplated
by this Agreement or any other Transaction Document; (e) any change in
accounting requirements or principles imposed upon the Business, or the
interpretation thereof; (f) the failure of the Sellers to obtain any consent,
approval, action, authorization, permit or other License of any Governmental
Entity or third party with respect to the transactions contemplated by this
Agreement or any other Transaction Document; (g) any actions taken by the
Purchaser or

4



--------------------------------------------------------------------------------



 



any of its Affiliates; or (h) any compliance with the terms of, or the taking of
any action required by, this Agreement or any other Transaction Document or the
failure to take any action prohibited by this Agreement or any other Transaction
Document.
     “Sellers Disclosure Schedule” means, collectively, the Developments
Schedule, the Assets Schedule, the Taxes Schedule, the Litigation Schedule, the
Liabilities Schedule, the Brokerage Schedule, the Permits Schedule, the Excluded
Contracts Schedule, the Proprietary Rights Schedule, the Business Employees
Schedule, the Financial Statements Schedule, the Sellers Conflicts Schedule, and
the Employee Benefits Schedule.
     “Subsidiary” means, with respect to any Person, of which (a) in the case of
a corporation, a majority of the total voting power of shares of stock of which
is entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) in the case of a
partnership, limited liability company, association or other business entity, a
majority of the partnership or other similar ownership interest of which is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes of this
definition, a Person is deemed to have a majority ownership interest in a
partnership, limited liability company, association or other business entity if
such Person is allocated a majority of the gains or losses of such partnership,
limited liability company, association or other business entity or is or
controls the managing director or general partner of such partnership, limited
liability company, association or other business entity.
     “Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.
     “Taxes” shall mean all taxes, levies, charges or fees of any kind
whatsoever, whether computed on a separate or consolidated, unitary or combined
basis or in any other manner, including all income, corporation, gross receipts,
transfer, excise, property, sales, use, value-added, license, payroll,
pay-as-you-earn, withholding, social security and franchise or other
governmental taxes or charges, imposed by the United States or any state,
county, local or foreign government, and such term shall include any interest,
penalties or additions to tax attributable to the foregoing.
     “Transaction Documents” means this Agreement and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any Party in connection with the transactions contemplated to be consummated
pursuant to this Agreement.
     “Treasury Regulations” means the United States Treasury Regulations
promulgated pursuant to the Code.
     “Vcom Kiosks” means automated devices that provide the following advanced
automated teller machine functions: check cashing; money orders; money transfer;
bill payment; and

5



--------------------------------------------------------------------------------



 



telecommunications products and that are set forth under the heading “Vcom
Kiosks” on the Acquired Assets Schedule; provided, that Vcom Kiosks shall not
include any ATM Kiosks.
     “Warehoused ATM Kiosks and Vcom Kiosks” means those ATM Kiosks and Vcom
Kiosks indicated as “Warehoused” on the Acquired Assets Schedule.
     “Wells Fargo Bank” means Wells Fargo Bank, National Association.
     “Working Capital” means Current Assets minus Current Liabilities.
     1.2 Other Definitional Provisions.
               (a) Accounting Terms. Accounting terms which are not otherwise
defined in this Agreement have the meanings given to them under GAAP. To the
extent that the definition of an accounting term that is defined in this
Agreement is inconsistent with the meaning of such term under GAAP, the
definition set forth in this Agreement will control.
               (b) “Hereof,” etc. The terms “hereof,” “herein” and “hereunder”
and terms of similar import are references to this Agreement as a whole and not
to any particular provision of this Agreement. Section, clause, Schedule and
Exhibit references contained in this Agreement are references to Sections,
clauses, Schedules and Exhibits in or to this Agreement, unless otherwise
specified.
               (c) Successor Laws. Any reference to any particular Code section
or any other law or regulation will be interpreted to include any revision of or
successor to that section regardless of how it is numbered or classified.
     1.3 Cross Reference of Other Definitions. Each capitalized term listed
below is defined in the corresponding Section of this Agreement:

     
Term
  Section
 
   
1060 Forms
  9.9
7-Eleven
  Preface
7-Eleven Acquired Assets
  2.1(a)(i)
7-Eleven Assumed Contracts
  2.1(c)(i)(A)
7-Eleven Assumed Liabilities
  2.1(c)(i)
Acquired Assets
  2.1(a)(ii)
Acquisition Transaction
  4.2(f)
Allocation
  9.9
Applicable Limitation Date
  8.1
Assumed Contracts
  2.1(c)(ii)(A)
Assumed Liabilities
  2.1(c)(ii)
ATM’s
  9.7
Audited Financial Statements
  4.2(g)
Balance Sheet Date
  5.4(a)
Bill of Sale and Assignment
  2.4(a)(i)
Business Employees
  5.14

6



--------------------------------------------------------------------------------



 



     
Term
  Section
 
   
Business Intellectual Property
  5.10(b)
Cap
  8.2(b)(iv)
Cash Portion
  2.1(e)(ii)
Closing
  2.3(a)
Closing Date
  2.3(a)
Closing Transactions
  2.4
Confidentiality Agreement
  4.2(c)
Cure Period
  7.1(b)(i)
Determination
  2.2(b)
Disputed Matter
  2.2(b)
Economic Effect Time
  2.3(b)
Employee
  9.6(b)
Excluded Liabilities
  2.1(d)
Final Working Capital Statement
  2.2(b)
Financial Statements
  5.4(a)
Gap Cash
  9.7
Indemnified Person
  8.2(e)
Indemnifying Party
  8.2(e)
Indemnity Letter Assignment
  2.4(a)(v)
Known Breaches
  3.2(a)
Latest Balance Sheet
  5.4(a)
Laws
  5.16
Loss Threshold
  8.2(b)(ii)
Necessary Employees
  3.2(d)
Network Services Agreement
  2.4(a)(iii)
Non-Competition Group
  9.6(a)
Party
  Preface
Placement Agreement
  2.4(a)(iv)
Property Taxes
  9.2(a)(i)
Purchase Price
  2.1(e)
Purchase Price Allocation Schedule
  9.9
Purchaser
  Preface
Purchaser Parties
  8.2(a)
Purchaser’s Dispute Report
  2.2(b)
Replacement Vault Cash Facility
  9.7
Scheduled Proprietary Rights
  5.10(a)
Seller Group
  4.2(f)
Sellers
  Preface
Sellers Employee Benefit Plan
  5.15(a)
Seller Parties
  4.2(c)
Supplemental Disclosure Item
  4.2(e)(ii)
Supplemental Disclosure Letter
  4.2(e)(ii)
Supplemental Working Capital Report
  2.2(a)
Termination Date
  7.1(b)(iii)

7



--------------------------------------------------------------------------------



 



     
Term
  Section
 
   
third-party action
  8.2(e)
Transferred Employees
  9.8
Transition Services Agreement
  4.1(d)
Vault Cash
  9.7
VFS
  Preface
VFS Acquired Assets
  2.1(a)(ii)
VFS Assumed Contracts
  2.1(c)(ii)(A)
VFS Assumed Liabilities
  2.1(c)(ii)
Working Capital Statement
  2.2(a)

ARTICLE II
PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES; CLOSING
     2.1 Purchase and Sale.
               (a) Acquired Assets.
               (i) 7-Eleven Assets. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, 7-Eleven shall sell, convey,
assign, transfer and deliver to the Purchaser, and the Purchaser shall purchase
and acquire, free and clear of any Liens, other than Permitted Encumbrances, all
right, title and interest of 7-Eleven in the assets, rights and interests
exclusively or primarily utilized in the operation of the Business that are
owned by 7-Eleven or its Affiliates, and that are set forth on the Acquired
Assets Schedule, (collectively, the “7-Eleven Acquired Assets”).
               (ii) VFS Assets. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, VFS shall sell, convey, assign,
transfer and deliver to the Purchaser, and the Purchaser shall purchase and
acquire, free and clear of any Liens, other than Permitted Encumbrances, all
right, title and interest of VFS in the assets, rights and interests exclusively
or primarily utilized in the operation of the Business that are owned by VFS or
its Affiliates, and that are set forth on the Acquired Assets Schedule
(collectively, the “VFS Acquired Assets” and, together with the 7-Eleven
Acquired Assets, the “Acquired Assets”).
               (b) Excluded Assets. Any assets, rights and interests not
expressly set forth on the Acquired Assets Schedule are expressly excluded from
the purchase and sale contemplated hereby and, as such, shall not be Acquired
Assets.

8



--------------------------------------------------------------------------------



 



               (c) Assumed Liabilities.
               (i) 7-Eleven Assumed Liabilities. Subject to Section 2.1(d)
below, as additional consideration for the 7-Eleven Acquired Assets, at the
Closing, the Purchaser will assume and agrees to pay, honor, satisfy, perform
and discharge when due the following liabilities and obligations of 7-Eleven
(the “7-Eleven Assumed Liabilities”):
                    (A) all liabilities and obligations under the agreements,
contracts, orders and commitments included within the 7-Eleven Acquired Assets
(collectively, the “7-Eleven Assumed Contracts”) and which agreements,
contracts, orders and commitments are described on the Acquired Contracts
Schedule, but only to the extent arising from the conduct of the Business after
the Closing Date;
                    (B) all liabilities and obligations arising from the conduct
of the Business after the Closing Date;
                    (C) all liabilities and obligations for Taxes with respect
to the 7-Eleven Assets that are the responsibility of the Purchaser under
Section 9.2; and
                    (D) all liabilities and obligations specifically identified
and described on the Assumed Liabilities Schedule.
               (ii) VFS Assumed Liabilities. Subject to Section 2.1(d) below, as
additional consideration for the VFS Acquired Assets, at the Closing, the
Purchaser will assume and agrees to pay, honor, satisfy, perform and discharge
when due the following liabilities and obligations of VFS (the “VFS Assumed
Liabilities” and together with the 7-Eleven Assumed Liabilities, the “Assumed
Liabilities”):
                    (A) all liabilities and obligations under the agreements,
contracts, orders and commitments included within the VFS Acquired Assets
(collectively, the “VFS Assumed Contracts” and, together with the 7-Eleven
Assumed Contracts, the “Assumed Contracts”) and which agreements, contracts,
orders and commitments are described on the Acquired Contracts Schedule, but
only to the extent arising from the conduct of the Business after the Closing
Date;
                    (B) all liabilities and obligations arising from the conduct
of the Business after the Closing Date;
                    (C) all liabilities and obligations for Taxes with respect
to the Vcom Assets that are the responsibility of the Purchaser under
Section 9.2; and
                    (D) all liabilities and obligations specifically identified
and described on the Assumed Liabilities Schedule.
               (d) Excluded Liabilities. Except as expressly set forth in
Section 2.1(c) above, the Purchaser shall not assume or become liable for, and
shall not be deemed to have assumed or have become liable for, any of the
Sellers’ liabilities or obligations, whether accrued, absolute or contingent,
whether known or unknown, whether disclosed or undisclosed, whether

9



--------------------------------------------------------------------------------



 



due or to become due, and regardless of when asserted (collectively, the
“Excluded Liabilities”). The Sellers hereby acknowledge that they are retaining
the Excluded Liabilities and, as between the Sellers, on the one hand, and the
Purchaser and its Affiliates, on the other hand, the Sellers shall have the
responsibility to pay, discharge and perform all such liabilities and
obligations promptly when due.
               (e) Purchase Price for Acquired Assets. The aggregate purchase
price (the “Purchase Price”) for the Acquired Assets shall consist of the
following:
               (i) The assumption by the Purchaser of the Assumed Liabilities;
and
               (ii) The payment of an amount (the “Cash Portion”) to the Seller
equal to One Hundred Thirty-Five Million Dollars ($135,000,000), as such amount
may be adjusted pursuant to the terms hereof.
     2.2 Net Working Capital. The Parties have agreed that the Purchaser shall
acquire the Business on a neutral working capital basis. The foregoing
provisions are intended to accomplish the foregoing.
               (a) On the third Business Day prior to the Closing Date, the
Sellers shall deliver to the Purchaser a statement setting forth the Sellers’
good faith estimate of the Working Capital as of the Closing Date (the “Working
Capital Statement”). The Working Capital Statement shall be prepared by the
Sellers in accordance with GAAP, consistently applied, using the historical
accounting policies, principles and procedures that have been applied by the
Sellers in preparation of their year-end audited financial statements for the
fiscal year ended December 31, 2006. At Closing, (i) the Purchase Price shall be
reduced by an amount equal to the excess, if any, of (x) the aggregate amount of
Current Liabilities reflected on the Working Capital Statement over (y) the
aggregate amount of Current Assets reflected on the Working Capital Statement,
or (ii) the Purchase Price shall be increased by an amount equal to the excess,
if any, of (x) the aggregate amount of Current Assets reflected on the Working
Capital Statement, over (y) the aggregate amount of Current Liabilities
reflected on the Working Capital Statement, as applicable. Within thirty
(30) Business Days after the Closing Date, the Sellers shall prepare and deliver
to the Purchaser a written report (the “Supplemental Working Capital Report”)
setting forth the Sellers’ good faith estimate of the amount of Working Capital
of the Business as of the Closing Date. The Working Capital Statement and the
Supplemental Working Capital Report shall (i) not include any changes in
accounting practices or accounting principles from those applied in preparing
the Sellers’ year-end audited financial statements for the fiscal year ended
December 31, 2006, and (ii) not include any purchase accounting adjustments or
other adjustments outside the ordinary course of business of the Sellers. For
purposes of the preceding sentence, “changes in accounting practices” shall
include all changes in accounting practices, policies, principles, procedures or
methodologies with respect to financial statements, their classification or
presentation, as well as all changes in practices, methods, conventions or
assumptions utilized in making accounting estimates.
               (b) The Sellers shall allow the Purchaser and its representatives
access at reasonable times after the Closing Date to the books and records of
the Sellers related to the Business and to the Sellers’ financial employees and
accountants involved in the preparation of

10



--------------------------------------------------------------------------------



 



the Working Capital Statement and the Supplemental Working Capital Report in
order to allow the Purchaser to examine and determine the accuracy of the
Supplemental Working Capital Report. Within forty-five (45) Business Days of the
Closing Date, the Purchaser shall complete its examination thereof and may
deliver to the Sellers a written report setting forth any proposed adjustments
to the Supplemental Working Capital Report (“Purchaser’s Dispute Report”). If
the Purchaser notifies the Sellers of its acceptance of the Supplemental Working
Capital Report, or if the Purchaser fails to deliver a report of proposed
adjustments to the Supplemental Working Capital Report within the forty-five
(45) Business Day period specified in the preceding sentence, the Supplemental
Working Capital Report shall be conclusive and binding on the Parties as of the
last day of such forty-five (45) Business Day period. The Purchaser and the
Sellers shall use good faith efforts to resolve any dispute as to the
Supplemental Working Capital Report (each a “Disputed Matter”), and any
resolution between them as to a Disputed Matter shall be final, binding and
conclusive on the parties hereto. If, after thirty (30) days following the
receipt by the Sellers of the Purchaser’s Dispute Report, the Purchaser and the
Sellers are unable to resolve any Disputed Matter, the Disputed Matter shall be
submitted to 7-Eleven’s Chief Financial Officer or his/her designee and the
Purchaser’s Chief Financial Officer or equivalent for resolution, who shall then
use reasonable good faith efforts to resolve the Disputed Matter within thirty
(30) days. If such individuals cannot resolve the Disputed Matter within thirty
(30) days, such Disputed Matter shall promptly be referred to Ernst & Young LLP
or another mutually agreeable independent accounting firm for resolution. The
Sellers and the Purchaser shall promptly execute and deliver any engagement
letter reasonably requested in connection with the engagement of the independent
accounting firm. The independent accounting firm shall be instructed to conduct
a review of the Supplemental Working Capital Report and to use every reasonable
effort to make its determination with respect to such Disputed Matter (the
“Determination”) within sixty (60) days of the submission to the independent
accounting firm of such Disputed Matter. Each of the Sellers and the Purchaser
shall give the independent accounting firm access at all reasonable times to the
books, records, accounts and work papers used to prepare the Supplemental
Working Capital Report and to the Sellers’ and the Purchaser’s respective
financial employees and accountants involved in the preparation and verification
of the Supplemental Working Capital Report. After completing the Determination,
the independent accounting firm shall deliver notice of the Determination to the
Purchaser and the Sellers and upon receipt thereof, the Determination shall be
final, binding and conclusive on the parties hereto with respect to such
Disputed Matter. The final determination of the Working Capital of the Business
as of the Closing Date shall be as set forth in the Supplemental Working Capital
Report as adjusted by any disputes resolved by the Parties and by the
independent accounting firm’s Determination, if any, and such final adjusted
amounts will be set forth in a final working capital statement (the “Final
Working Capital Statement”). The “Final Working Capital” shall be the difference
between the aggregate amount of Current Assets reflected on the Final Working
Capital Statement, and the aggregate amount of Current Liabilities reflected on
the Working Capital Statement. The costs of hiring such independent accounting
firm will be borne equally by the Sellers and the Purchaser.
(c) Within ten (10) days after the determination of the Final Working Capital in
accordance with Section 2.2(c), the Sellers or the Purchaser, as applicable,
shall make a cash true-up payment to the other so that, after giving effect to
such payment, the Sellers and the Purchaser are in the same position they would
have been had such final amounts been known at the Closing and had the payment
made under Section 2.2(b) been made based on the Final

11



--------------------------------------------------------------------------------



 



Working Capital amounts rather than an estimated amount. Any payment due to a
party pursuant to this Section 2.2(d) shall be made by wire transfer of
immediately available funds to an account designated by the party entitled to
such payment, and the party entitled to such payment shall provide written wire
instructions to the paying party for such account at least three (3) Business
Days prior to the date of payment. Payments made hereunder shall also bear
interest from the date of initial calculation through the date of final
determination, calculated at the federal funds rate in effect at the time of
payment.
     2.3 Closing.
               (a) The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Vinson & Elkins
L.L.P., 2001 Ross Avenue, Dallas, Texas 75201. The parties shall establish a
target Closing Date of June 30, 2007. In any event, Closing shall occur
commencing at 10:00 a.m. on the fifth Business Day following the satisfaction or
waiver of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself), or at such other place
or on such other date as may be mutually agreeable to the Purchaser and the
Sellers. The date and time of the Closing are herein referred to as the “Closing
Date.”
               (b) Notwithstanding anything contained in this Agreement to the
contrary, revenues and expenses generated by the Acquired Assets shall be
apportioned as provided for as of the Economic Effect Time. The term “Economic
Effect Time” shall mean (i) with respect to revenues and expenses with respect
to ATM Kiosks and Vcom Kiosks, the business day cutover time on the day
immediately preceding the Closing Date as specified by each processor and/or
electronic funds transfer network, and (ii) with respect to all other revenues
and expenses to be apportioned hereunder, 11:59 p.m. (Central Standard Time) on
the day prior to the Closing Date.
     2.4 Closing Transactions. Subject to the conditions set forth in this
Agreement, the Parties shall consummate the following transactions (the “Closing
Transactions”) on the Closing Date:
               (a) Sellers Delivery Obligations. At the Closing, the Sellers, as
applicable, shall deliver to the Purchaser the following:
               (i) Bill of Sale and Assignment. A duly executed counterpart of
the Bill of Sale and Assignment and Assumption substantially in the form
attached hereto as Exhibit A (the “Bill of Sale and Assignment”);
               (ii) Transition Services Agreement. A duly executed counterpart
of the Transition Services Agreement;
               (iii) Network Services Agreement. A duly executed counterpart of
the Network Services Agreement substantially in the form attached hereto as
Exhibit B (the “Network Services Agreement”);

12



--------------------------------------------------------------------------------



 



               (iv) Placement Agreement. A duly executed counterpart of the
Placement Agreement substantially in the form attached hereto as Exhibit C (the
“Placement Agreement”); and
               (v) Indemnity Letter Assignment. A duly executed counterpart of
the THL Indemnity Letter Assignment and Assumption in the form attached hereto
as Exhibit D (the “Indemnity Letter Assignment”)
               (vi) Certificate and Resolutions. The certificates described in
Section 3.2(c); and
               (vii) Consents. An executed copy of each consent, if any, listed
on the Required Consent Schedule.
               (b) Purchaser Delivery Obligations. At the Closing, the Purchaser
shall deliver to the Sellers the following:
               (i) Cash Portion. An amount equal to the Cash Portion, by wire
transfer of immediately available funds, to an account designated by the Sellers
prior to the Closing;
               (ii) Bill of Sale and Assignment. A duly executed counterpart of
the Bill of Sale and Assignment;
               (iii) Transition Services Agreement. A duly executed counterpart
of the Transition Services Agreement;
               (iv) Network Services Agreement. A duly executed counterpart of
the Network Services Agreement;
               (v) Placement Agreement. A duly executed counterpart of the
Placement Agreement; and
               (vi) Certificates and Resolutions. The certificates described in
Section 3.3(b).
     2.5 Apportionment. Unless otherwise provided in this Agreement or as taken
into account in the Working Capital Statement or the Supplemental Working
Capital Report, all License expenses pertaining to the Business, if any, and any
other expenses pertaining to the Business, shall be apportioned between the
Sellers, as applicable, and the Purchaser as of the date of Closing, regardless
of the date assessed or payable. Such apportionments shall be based on the
respective number of days elapsed during the pre-Closing and post-Closing
periods (with the Closing Date being included in the post-Closing period),
except that to the extent a statement or bill is based on transaction volume or
another measure which is calculated on a daily basis, such apportionment shall
be based on the respective transaction volume or other applicable measure during
the pre-Closing and post-Closing periods. Either party shall have the right, for
a period of one (1) year after Closing, to audit (at its own expense) the books
and records of the other Party which pertain to expenses to be apportioned
hereunder. In respect to any payments

13



--------------------------------------------------------------------------------



 



to third parties scheduled to be made after the Closing, the Sellers, as
applicable, shall make a remittance to the Purchaser equal to the portion of
such post-Closing payment allocable to the Sellers and the Purchaser will in
turn make the full payment to the third party when due.
ARTICLE III
CONDITIONS TO CLOSING
     3.1 Conditions to Each Party’s Obligation. The respective obligations of
the Sellers and the Purchaser to effect the transactions contemplated hereby are
subject to the satisfaction on or prior to the Closing Date of the following
conditions:
               (a) Governmental Consents and Approvals. All authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by, any Governmental Entity necessary for
the consummation of the transactions contemplated by the Transaction Documents
shall have been obtained, occurred or been filed, including those arising under
all applicable Antitrust Laws, and any applicable waiting period under the HSR
Act shall have expired or terminated.
               (b) No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other order issued by any Governmental
Entity or any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the transactions contemplated hereby
shall be in effect.
               (c) No Action. No action shall have been taken nor any statute,
rule or regulation shall have been enacted by any Governmental Entity that makes
the consummation of the transactions contemplated hereby illegal.
     3.2 Conditions to the Purchaser’s Obligation. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions as of the Closing Date:
               (a) Compliance with Representations and Covenants. Each of the
representations and warranties of the Sellers set forth in Article V hereof
shall be true and correct in all material respects at and as of the Closing Date
as though then made (except for any representation or warranty that expressly
relates to an earlier date, in which case such representation or warranty shall
have been true and correct only as of such earlier date) except, with respect to
such representations and warranties, to the extent that any inaccuracies in such
representations and warranties that have not been waived by the Purchaser,
individually or in the aggregate, would not be reasonably expected to result in
a Seller Material Adverse Effect, and the Sellers shall have performed and
complied in all material respects with all of their respective covenants and
agreements hereunder through the Closing. For purposes of determining whether
the condition set forth in this Section 3.2(a) has been fulfilled with respect
to the Sellers’ representations and warranties set forth in Article V or
establishing a Known Breach (as defined below), each such representation and
warranty shall be read without regard to materiality (including a Seller
Material Adverse Effect) qualifications that may be contained therein. In the
event that the Parties are aware of any inaccuracies in the representations and
warranties of Sellers as of the Closing that, individually or in the aggregate,
would not be reasonably expected

14



--------------------------------------------------------------------------------



 



to result in a Seller Material Adverse Effect and that would otherwise be
indemnifiable by the Sellers pursuant to Section 8.2 (other than
Section 8.2(b)(ii)) (each, only if set forth in the written notice described in
this sentence and delivered by the Purchaser to the Sellers prior to the
Closing, a “Known Breach”), the condition to the Purchaser’s obligation under
this Section 3.2(a) shall be deemed satisfied; provided, however, that so long
as the Purchaser delivers a written notice of any such Known Breaches (along
with the Purchaser’s reasonable non-binding estimate of the damages attributable
to each such Known Breach) to Sellers prior to Closing, the Purchaser shall be
entitled to indemnification with respect to any such Known Breach set forth in
such notice pursuant to the terms and conditions of Article VIII, but without
regard to any limitations set forth in Section 8.2(b)(ii).
               (b) Required Consents. The Purchaser shall have been furnished
with evidence reasonably satisfactory to it of the consent or approval of each
Person that is a counterparty to the contracts identified on the Required
Consent Schedule, if any.
               (c) Financial Statements. The Purchaser shall have received the
Audited Financial Statements.
               (d) Employment Agreements. The Purchaser shall have negotiated a
mutually acceptable employment agreement with each of the employees of the
Sellers set forth on the Necessary Employees Schedule (the “Necessary
Employees”).
               (e) Store Locations. The Sellers shall at such time maintain and
operate ATM Kiosks or Vcom Kiosks in no fewer than 5,500 stores.
               (f) Material Adverse Change. There shall have been no event,
change or circumstance that has caused, or would be reasonably expected to
cause, a Seller Material Adverse Effect.
               (g) Officer’s Certificate. On or prior to the Closing Date, the
Sellers shall have delivered to the Purchaser each of the following:
               (i) a certificate from the Sellers in a form reasonably
satisfactory to the Purchaser, dated as of the Closing Date, stating that the
conditions specified in Section 3.2(a) have been satisfied; and
               (ii) a certificate from the Secretary of the Sellers certifying
that the Sellers’ boards of directors have each approved the transactions
contemplated by this Agreement.
               (h) Closing Documents. All documents, instruments, certificates
and other items required to be delivered by the Sellers pursuant to
Section 2.4(a) shall have been delivered.
Any condition specified in this Section 3.2 may be waived by the Purchaser;
provided, that no such waiver shall be effective against the Purchaser unless it
is set forth in a writing executed by an authorized officer of the Purchaser.

15



--------------------------------------------------------------------------------



 



     3.3 Conditions to the Sellers’ Obligation. The obligation of the Sellers to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions as of the Closing Date:
               (a) Compliance with Representations and Covenants. Each of the
representations and warranties of the Purchaser set forth in Article VI shall be
true and correct in all material respects at and as of the Closing Date as
though then made (except for any representation or warranty that expressly
relates to an earlier date, in which case such representation or warranty shall
have been true and correct only as of such earlier date) except, with respect to
such representations and warranties, to the extent that any inaccuracies in such
representations and warranties that have not been waived by the Sellers,
individually or in the aggregate, would not be reasonably expected to result in
a Purchaser Material Adverse Effect, and the Purchaser shall have performed and
complied in all material respects with all of its covenants and agreements
hereunder through the Closing.
               (b) Officer’s Certificate. On or prior to the Closing Date, the
Purchaser shall have delivered to the Sellers each of the following:
               (i) a certificate from the Purchaser in a form reasonably
satisfactory to the Sellers, dated the Closing Date, stating that the conditions
specified in Section 3.3(a) have been satisfied; and
               (ii) a certificate from the Secretary of the Purchaser certifying
that the Purchaser’s board of directors has approved the transactions
contemplated by this Agreement.
               (c) Vault Cash Agreement. The Purchaser shall have entered into
the Replacement Vault Cash Facility.
               (d) Closing Documents. All documents, instruments, certificates
and other items required to be delivered by the Purchaser pursuant to
Section 2.4(b) shall have been delivered.
Any condition specified in this Section 3.3 may be waived by the Sellers;
provided, that no such waiver shall be effective against the Sellers unless it
is set forth in a writing executed by an authorized officer of each of the
Sellers.
ARTICLE IV
COVENANTS PRIOR TO CLOSING
     4.1 Mutual Covenants of the Parties.
               (a) Governmental Filings. Promptly following the execution of
this Agreement, the Parties shall proceed promptly to prepare and file, or cause
to be prepared and filed by their respective “ultimate parent entities,” with
the appropriate Governmental Entities such requests, reports or notifications as
may be required in connection with this Agreement or the other Transaction
Documents and shall diligently and expeditiously prosecute, and shall cooperate
fully with each other in the prosecution of, such matters. Without limiting the

16



--------------------------------------------------------------------------------



 



foregoing, promptly following the execution of this Agreement, but in any event
within ten (10) Business Days following the date of this Agreement, the Parties
or their respective “ultimate parent entities” shall file with the Department of
Justice and the Federal Trade Commission the notifications and other
information, if any, required to be filed under the HSR Act with respect to the
transactions contemplated hereby and by the other Transaction Documents and
shall use their respective commercially reasonable efforts to cause all
applicable waiting periods under the HSR Act to expire or be terminated as of
the earliest possible date. The Purchaser and the Sellers will bear equally all
applicable filing fees due under the HSR Act. Each of the Sellers and the
Purchaser shall, as promptly as practicable, comply with any request for
additional information and documents pursuant to the HSR Act. Each of the
Sellers and the Purchaser shall inform the other promptly of any communication
made by or on behalf of such Party to (including permitting the other Party to
review such communication in advance), or received from, the Federal Trade
Commission or the Department of Justice and shall furnish to the other such
information and assistance as the other may reasonably request in connection
with its preparation of any filing, submission or other act that is necessary or
advisable under the HSR Act. Each of the Sellers and the Purchaser shall keep
each other timely apprised of the status of any communications with, and any
inquiries or requests for additional information from, the Federal Trade
Commission or the Department of Justice and shall comply promptly with any such
inquiry or request. No Party shall agree to participate in any meeting with any
Governmental Entity in respect of any filings, investigation or other inquiry
unless it consults with the other Parties in advance, and to the extent
permitted by such Governmental Entity, and gives the other Parties the
opportunity to attend and participate thereat. The Purchaser and the Sellers
agree to utilize commercially reasonably efforts to avoid or eliminate any
impediment under any Antitrust Law that may be asserted by any U.S. federal,
state, or local antitrust or competition authority so as to enable the Parties
to expeditiously close the transactions contemplated by this Agreement and the
other Transaction Documents. In addition, without limiting the generality of the
foregoing regarding Governmental Entities, the Purchaser and the Sellers agree
to utilize commercially reasonable efforts to attempt to vacate or lift any
order or other restraint relating to Antitrust Laws that would have the effect
of making the transactions contemplated by this Agreement and the other
Transaction Documents illegal or otherwise prohibiting their consummation.
Nothing in this Agreement shall (i) require the Purchaser to divest of any
assets currently owned by it or (ii) require the Sellers to retain any portion
of the Acquired Assets, in either case, in connection with obtaining the
termination or early expiration of the waiting period under the HSR Act.
               (b) Additional Agreements. Subject to the terms and conditions of
this Agreement, each of the Parties will use its respective commercially
reasonable efforts to take or do, or cause to be taken or done, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement. If at any time after the Closing Date, any
further action is necessary to carry out the purposes of this Agreement and the
other Transaction Documents, the Parties shall take all such action as is
commercially reasonable.
               (c) Investigation; No Other Representations or Warranties.
               (i) The Purchaser acknowledges and agrees that it has made its
own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning, the Business, the Acquired Assets and the
Assumed Liabilities, and the

17



--------------------------------------------------------------------------------



 



Purchaser has been furnished with or given full access to such information about
the Business, the Acquired Assets and the Assumed Liabilities as it has
reasonably requested.
               (ii) In connection with the Purchaser’s investigation of the
Business, the Acquired Assets and the Assumed Liabilities, the Purchaser and its
representatives have received from the Sellers or their representatives certain
projections and other forecasts for the Business and certain estimates, plans
and budget information. The Purchaser acknowledges and agrees that (A) there are
uncertainties inherent in attempting to make such projections, forecasts,
estimates, plans and budgets, (B) the Purchaser is familiar with such
uncertainties, (C) the Purchaser is taking full responsibility for making its
own evaluations of the adequacy and accuracy of all estimates, projections,
forecasts, plans and budgets so furnished to it or its representatives and
(D) the Purchaser will not (and will cause each of its Subsidiaries, other
Affiliates and all other Persons acting on their behalf to not) assert any claim
or cause of action against the Sellers, their Subsidiaries or any of their
direct or indirect directors, officers, employees, agents, stockholders,
Affiliates, consultants, counsel, accountants, investment bankers or
representatives with respect thereto, or hold any such other Person liable with
respect thereto.
               (iii) The Purchaser agrees that, except for the representations
and warranties made by the Sellers that are expressly set forth in Article V of
this Agreement, neither the Sellers nor any of their respective Affiliates or
representatives have made and shall not be deemed to have made to the Purchaser
or to any of its representatives or Affiliates any representation or warranty of
any kind. Without limiting the generality of the foregoing, and notwithstanding
any otherwise express representations and warranties made by the Sellers in
Article V, the Purchaser agrees that neither the Sellers nor any of their
Affiliates makes or has made any representation or warranty to the Purchaser or
to any of its representatives or Affiliates with respect to, nor is the
Purchaser relying upon:
                    (A) any projections, forecasts, estimates, plans or budgets
of future revenues, expenses or expenditures, future results of operations (or
any component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of the Business or the future
operations or affairs of the Business heretofore or hereafter delivered to or
made available to the Purchaser or its counsel, accountants, advisors, lenders,
representatives or Affiliates; or
                    (B) any other information, statements or documents
heretofore or hereafter delivered to or made available to the Purchaser or its
counsel, accountants, consultants, advisors, lenders, representatives or
Affiliates with respect to the Business or the operations or affairs of the
Business, except to the extent and as expressly covered by a representation and
warranty made by the Sellers and contained in Article V.
               (iv) The Sellers acknowledge and agree that, except for the
representations and warranties made by the Purchaser expressly contained in
Article VI, neither the Purchaser nor any of its Affiliates or their respective
representatives have made or shall not be construed as having made to the
Sellers or any representative thereof any representation or warranty of any
kind.

18



--------------------------------------------------------------------------------



 



               (d) Additional Agreements. Each of the Sellers and the Purchaser
shall, subsequent to the date of this Agreement and prior to the Closing Date,
negotiate in good faith and enter into at the Closing a transition services
agreement relating to certain post-Closing services to be performed by the
Sellers on the terms and conditions set forth therein (the “Transition Services
Agreement”).
     4.2 Covenants of the Sellers.
               (a) Conduct of the Business. Prior to the Closing, unless the
Purchaser otherwise consents in writing (which consent shall not be unreasonably
withheld or delayed) or except as expressly contemplated by this Agreement, the
Sellers shall:
               (i) use their commercially reasonable efforts to carry on the
Business in the ordinary course in the same manner as presently conducted and to
keep the operations supporting the Business intact, including preserving the
Sellers’ present relationships with licensors, suppliers, customers and others
having business relations with the Business;
               (ii) use their commercially reasonable efforts to maintain the
material Scheduled Proprietary Rights relating or pertaining to the Business;
               (iii) use their commercially reasonable efforts to cause their
current insurance (or reinsurance) policies not to be canceled or terminated or
any of the coverage thereunder to lapse;
               (iv) maintain the material assets of the Business in good repair,
order and condition (normal wear and tear excepted) consistent with current
needs;
               (v) maintain the books, accounts and records of the Business in
accordance with past custom and practice as used in the preparation of the
Financial Statements;
               (vi) use their commercially reasonable efforts to maintain the
existence of and protect all of the Licenses identified in the Permits Schedule;
and
               (vii) comply in all material respects with all applicable Laws,
ordinances and regulations pertaining to the Business and pay all applicable
Taxes when such become due and payable, unless such Taxes are being contested in
good faith by appropriate proceedings.
               (b) Negative Operating Covenants. Prior to the Closing, unless
the Purchaser otherwise consents in writing (which consent shall not be
unreasonably withheld or delayed), except as expressly contemplated by this
Agreement, the Sellers shall not, with respect to the Business:
               (i) forgive, cancel or waive any rights of material value or any
debts or other material obligations owed to the Sellers that would be included
in the Acquired Assets if such debts or obligations existed at the Closing Date;

19



--------------------------------------------------------------------------------



 



               (ii) with respect to the employees set forth on the Employee
Schedule, make or grant any increase in any such employee’s compensation or make
or grant any increase under any Sellers Employee Benefit Plan, incentive
arrangement or other benefit covering any such employees, except in the ordinary
course of business or as required by applicable Law;
               (iii) except as specifically contemplated by this Agreement,
enter into any contract, agreement or transaction related to the Business, other
than in the ordinary course of business and at arm’s length with unaffiliated
Persons; or
               (iv) sell, transfer, contribute, distribute or otherwise dispose
of any material assets (other than marketable securities) of the Business that
are Acquired Assets, or agree to do any of the foregoing, to any Person, or
negotiate or have any discussions with any Person with respect to any of the
foregoing, other than in the ordinary course of business.
               (c) Access and Information.
               (i) Business Data.
                    (A) The Sellers hereby grant the Purchaser a limited
non-exclusive license to copy, use, display and modify the Business Data
transferred to Purchaser pursuant to this provision solely for Purchaser’s
internal business purposes. For clarity and the avoidance of any doubt, the
foregoing license shall permit: (i) the Purchaser to allow third party service
providers under a duty of confidentiality to use the Business Data solely for
the benefit of the Purchaser; and (ii) the Purchaser to transfer the Business
Data under the same restrictions to a buyer of all or substantially all of the
Financial Services Kiosks. The Sellers retain all rights not expressly granted
herein. All Business Data is provided “As Is” with no representations or
warranties from the Sellers. From and after the date hereof until the Closing,
the Purchaser shall obtain written consent of the Sellers prior to the Purchaser
or any of its representatives contacting any vendor or customer of the Business
or any customer or vendor of any other business conducted by the Sellers;
provided, that the Purchaser may contact NCR Corporation and Wells Fargo Bank,
N.A. without the prior written consent of the Sellers.
                    (B) From and after the date hereof through Closing, to the
extent that the Purchaser requests access to any Business Data that is in
possession of the Sellers, such access may be granted by the Sellers in the
Sellers’ sole and absolute discretion. From and after Closing, to the extent
that the Purchaser requests access to any Business Data that is in the
possession of the Sellers, such access may be granted by the Sellers, after
Sellers are provided a reasonable period of time (taking into account the scope,
content and volume of the request) to access, collect, and review Business Data
responsive to the request, in the Sellers’ commercially reasonable discretion.
All reasonable costs, fees and expenses relating to the access or copying of
such Business Data shall be borne by the Purchaser and all such amounts shall be
paid to the Sellers within five Business Days of the written request therefor by
the Sellers. The Purchaser hereby acknowledges that the Sellers shall be under
no obligation to maintain or

20



--------------------------------------------------------------------------------



 



safeguard the Business Data for any time period except as is required under the
Sellers’ current document retention policies in effect at such time.
                    (C) Notwithstanding the foregoing provisions of this
Section 4.2(c)(i), the Sellers shall not be required to grant access or furnish
information to the Purchaser or any of the Purchaser’s representatives to the
extent that such information is subject to an attorney/client or attorney work
product privilege or that such access or the furnishing of such information is
prohibited by an existing contract or agreement. All information provided
pursuant to this Agreement (including without limitation all Business Data)
shall remain subject in all respects to the existing Confidentiality Agreement,
dated October 18, 2006, between Cardtronics, LP and Credit Suisse Securities
(USA) LLC, as representative of 7 Eleven, Inc. (the “Confidentiality
Agreement”). The Purchaser shall indemnify, protect, defend, pay and hold
harmless each Seller and each of their respective officers, directors,
shareholders, employees, agents, representatives, Affiliates, successors and
assigns (collectively, the “Seller Parties”) from and against any and all Claims
arising in favor of or brought by any of the Sellers Parties, or by any
Governmental Entity or any other third party, based upon, in connection with,
relating to or arising out of the transfer to Purchaser of the Business Data,
and the use, copying, modification, display or disclosure of Business Data by
the Purchaser.
               (ii) Customer Data. The Sellers hereby grant to the Purchaser a
limited non-exclusive license to copy, use, display and modify the Customer Data
solely for the Purchaser’s internal business purposes. The Sellers retain all
rights not expressly granted herein. The Parties will mutually agree on when and
how the Sellers will deliver Customer Data to the Purchaser and the Purchaser
shall be responsible for all costs associated with collecting, aggregating,
modifying and transmitting Customer Data. All Customer Data is provided “As Is”
with no representations and warranties from the Sellers. All Customer Data
information provided pursuant to this Agreement shall remain subject in all
respects to the existing Confidentiality Agreement, dated October 18, 2006,
between Cardtronics, LP and Credit Suisse Securities (USA) LLC, as
representative of 7 Eleven, Inc. The Purchaser shall indemnify, protect, defend,
pay and hold harmless the Seller Parties from and against any and all Claims
arising in favor of or brought by any of the Sellers Parties, or by any
Governmental Entity or any other third party, based upon, in connection with,
relating to or arising out of the transfer to Purchaser of the Customer Data,
and the use, copying, modification, display or disclosure of Customer Data by
the Purchaser.
               (d) Third Party Consents. After the date hereof and prior to the
Closing, the Sellers shall use their commercially reasonable efforts to obtain
the consent or approval, in form and substance reasonably satisfactory to the
Purchaser, from any Person that is counterparty to the contracts identified on
the Required Consent Schedule at the sole cost and expenses of the Sellers;
provided, that in no event shall the Sellers be required to make any expenditure
of money or amend the terms of any other agreement between the Sellers and such
counterparty to obtain such consent or approval.

21



--------------------------------------------------------------------------------



 



          (e) Notification of Certain Matters.
               (i) The Sellers shall give prompt written notice to the Purchaser
of (A) the occurrence, or failure to occur, of any event of which they have
Knowledge that would be reasonably likely to cause any representation or
warranty of the Sellers contained in this Agreement to be untrue or inaccurate
in any material respect at any time from the date of this Agreement to the
Closing if such representation or warranty were made at such time; (B) the
failure of the Sellers to comply with or satisfy in any material respect any
covenant to be complied with by it hereunder; (C) any written notice or other
written communication from any Person alleging that the consent of such Person
is or may be required in connection with the transactions contemplated by this
Agreement or the other Transaction Documents; and (D) any written notice or
other written communication from any Governmental Entity in connection with the
transactions contemplated by this Agreement or the other Transaction Documents.
No such notification shall affect the representations or warranties of the
Parties or the conditions to their respective obligations hereunder.
               (ii) The Sellers shall have the right, and the continuing
obligation, to disclose additional matters (a “Supplemental Disclosure Item”) in
a letter to the Purchaser (a “Supplemental Disclosure Letter”) from time to time
prior to the Closing that come to the Knowledge of the Sellers after the date
hereof that, had such additional matters been existing, occurring or known on
the date hereof, would have been required to be set forth or described in the
Sellers Disclosure Schedules delivered to the Purchaser on the date of this
Agreement in order to make the representations and warranties true and correct
as of the date of this Agreement and as of the Closing Date. The delivery of a
Supplemental Disclosure Letter shall not diminish the Purchaser’s right to
terminate this Agreement pursuant to Section 7.1(b)(i).
          (f) No Shop. From and after the date of this Agreement and through the
earlier of Closing or termination of this Agreement, the Sellers agree that they
shall not, and shall cause their respective Affiliates, directors, officers,
partners, employees, representatives and agents (collectively, the “Seller
Group”) not to, conduct any discussions with any Person other than the Purchaser
with respect to any proposal for a merger, consolidation, sale of assets,
securities or other interest, tender offer or any similar transaction or
business combination involving, directly or indirectly, the Acquired Assets
(collectively, an “Acquisition Transaction”). In addition, the Sellers shall
not, and shall cause the Seller Group and any attorneys, accountants, investment
bankers, other representatives retained by any of them, not to directly or
indirectly, solicit or encourage (including by way of furnishing information)
any inquiries or the making of any proposal that would be reasonably expected to
lead any Acquisition Transaction.
          (g) Financial Information. The Sellers shall cause to be prepared, and
shall deliver to the Purchaser prior to Closing, the Business’ audited balance
sheets as of December 31, 2006, 2005 and 2004 and the related audited statements
of income and cash flows for each of (i) the two-year period ended December 31,
2005 (including calendar year 2005 and 2004) and (ii) the two-year period ended
December 31, 2006 (including calendar year 2006 and 2005), and the related notes
thereto, accompanied by a true and correct copy of the report thereon of

22



--------------------------------------------------------------------------------



 



PricewaterhouseCoopers LLP, independent public accountants (“Audited Financial
Statements”). Such Audited Financial Statements shall include the financial
statements, footnotes and related disclosure required under GAAP, including
those required pursuant to the applicable rules and regulations of the
Securities and Exchange Commission. Furthermore, the Sellers shall provide the
Purchaser with unaudited Financial Statements of the Business for the 2007
fiscal year on a monthly basis consistent with past reporting practices, and
shall provide any other financial information regarding the Business as
reasonably requested by the Purchaser. At Closing, all such Financial Statements
delivered pursuant to this Section 4.2(g) shall be included within the
representations of the Sellers under Section 5.4(a).
          (h) Removal of Money Order Functionality. The Sellers shall disable
money order functionality from all Vcom Kiosks prior to the Closing Date.
     4.3 Covenants of the Purchaser.
          (a) Notification of Certain Matters. The Purchaser shall give to the
Sellers prompt written notice of (i) the occurrence, or failure to occur, of any
event of which it has Knowledge that would be reasonably likely to cause any
representation or warranty of the Purchaser contained in this Agreement to be
untrue or inaccurate in any material respect at any time from the date of this
Agreement to the Closing if such representation or warranty were made at such
time; (ii) the failure of the Purchaser to comply with or satisfy in any
material respect any covenant to be complied with by it hereunder; (iii) any
written notice or other written communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement or the other Transaction Documents; and (iv) any
written notice or other written communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents. No such notification shall affect the representations or
warranties of the Parties or the conditions to their respective obligations
hereunder.
          (b) Access to Information. The Purchaser agrees to hold all the books
and records of the Business existing on the Closing Date and not to destroy or
dispose of any such books or records for a period of five (5) years from the
Closing Date, and thereafter, if it desires to destroy or dispose of such books
and records, to offer first in writing at least ninety (90) days prior to such
destruction or disposal to surrender them to the Sellers. During that five year
period, the Purchaser shall, and shall cause each of its Subsidiaries to, during
normal business hours, upon reasonable notice, make available and provide the
Sellers and their representatives (including counsel and independent auditors)
with reasonable access to the facilities and properties of the Business and to
all information, files, documents and records (written and computer) that are
not otherwise protected by legal privilege relating to the Business for any and
all periods prior to or including the Closing Date that they may require with
respect to any reasonable business purpose (including, without limitation, any
Tax matter) or in connection with any claim, dispute, action, cause of action,
investigation or proceeding of any kind by or against any Person, and shall (and
shall cause its Subsidiaries to) cooperate fully with the Sellers and their
representatives (including counsel and independent auditors) in connection with
the foregoing, including, without limitation, by making Tax, accounting and
financial personnel and other appropriate employees and officers of the Business
available to the Sellers and its

23



--------------------------------------------------------------------------------



 



respective representatives (including counsel and independent auditors), with
regard to any reasonable business purpose.
          (c) Notification of Breach. If the Purchaser or any of its Affiliates
obtains Knowledge of a breach by either of the Sellers of a representation,
warranty, covenant or agreement made by such the Seller contained in this
Agreement, the Purchaser shall promptly notify such the Seller of such breach;
provided, that such notification shall not result in the waiver by the Purchaser
of any of its respective rights or remedies under this Agreement.
          (d) Financing. The Purchaser shall use its commercially reasonable
efforts to perform and comply with all obligations and conditions required by
the terms of any debt financings contemplated to be entered into by the
Purchaser to finance the transactions contemplated herein (including
(i) promptly after the date of this Agreement, commencing the preparation of any
necessary offering circular, private placement memorandum, prospectus,
registration statement or other offering documents or marketing materials and
negotiating definitive loan documentation, and (ii) commencing promptly any road
show and syndication activities concerning the placement and syndication of any
indebtedness). In the event that such contemplated debt financing will not be
available to the Purchaser to consummate the transactions contemplated herein,
the Purchaser shall (i) promptly notify the Sellers of such fact and (ii) use
its commercially reasonable efforts, until the Termination Date, to obtain
alternate financing for the transactions contemplated herein.
          (e) Antitrust Laws. From the date hereof through the date of
termination of the required waiting period under the HSR Act, the Purchaser
shall not take any affirmative action that could reasonably be expected to
hinder or delay the obtaining of clearance or the expiration of the required
waiting period under the HSR Act or any other applicable Antitrust Law.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF THE SELLERS
     Except as set forth on the Sellers Disclosure Schedule, the Sellers
represent and warrant to the Purchaser, as of the date hereof, as follows:
     5.1 Organization and Corporate Power. Each Seller is a corporation
organized, validly existing and in good standing under the laws of the State of
Texas and is qualified to do business in every jurisdiction in which it is
required to be qualified for purposes of conducting the Business, except to the
extent that the failure to be so qualified would not reasonably be expected to
result in a Seller Material Adverse Effect. The Sellers have full corporate
power and authority necessary to own and operate the Business as now conducted.
     5.2 Authorization of Transactions. Each Seller has the full corporate power
and authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby. The board of directors of each Seller has duly approved this
Agreement and the other Transaction Documents to which such Seller is a party
and has duly authorized the execution and delivery of this

24



--------------------------------------------------------------------------------



 



Agreement and such other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby. No other corporate proceedings on
the part of any Seller are necessary to approve and authorize the execution and
delivery of this Agreement and the other Transaction Documents to which such
Seller is a party and the consummation of the transactions contemplated hereby
and thereby. This Agreement and all other Transaction Documents to which any
Seller is a party have been duly executed and delivered by such Seller and,
assuming that this Agreement and the other Transaction Documents to which the
Sellers are a party constitute the valid and binding agreement of the other
parties hereto and thereto, constitute the valid and binding agreements of such
Seller, enforceable against such Seller in accordance with their respective
terms, subject as to enforceability to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
     5.3 Absence of Conflicts. Except as set forth on the Sellers Conflicts
Schedule and, except for the notification requirements of the HSR Act and any
waiting period related thereto the execution, delivery and performance by the
Sellers of this Agreement and the other Transaction Documents to which they are
a party do not, and the consummation by the Sellers of the transactions
contemplated herein and therein will not, (a) violate, conflict with, or result
in any breach of any provision of each Seller’s respective certificates of
incorporation or bylaws, (b) violate, conflict with or result in a violation or
breach of, or constitute a default (with or without due notice or lapse of time
or both) under, any of the terms, conditions or provisions of any mortgage,
indenture, lease, loan agreement, license or other material agreement relating
to the Business and to which any Seller is a party or (c) violate any applicable
law binding upon the Sellers, except, with respect to each of clauses (b) and
(c), such violations, conflicts, breaches or defaults as would not be reasonably
expected to result in a Seller Material Adverse Effect. No consent of any
Governmental Entity is required by the Sellers in connection with the execution,
delivery and performance by the Sellers of this Agreement and the other
Transaction Documents to which it is a party or the consummation by the Sellers
of the transactions contemplated herein or therein, except for (a) the
notification requirements of the HSR Act and any waiting periods thereunder and
(b) such other consents, the failure of which to be obtained or made would not
be reasonably expected to result in a Seller Material Adverse Effect.
     5.4 Financial Statements and Related Matters.
          (a) Financial Statements. Attached to the Financial Statements
Schedule are copies of the Audited Financial Statements, accompanied by a true
and correct copy of the report thereon of PricewaterhouseCoopers LLP,
independent public accountants. Attached to the Financial Statements Schedule
are copies of the Business’ unaudited balance sheet (the “Latest Balance Sheet”)
as of March 31, 2007 (the “Balance Sheet Date”) and the related statements of
income and cash flows for the three-month period then ended. Except as set forth
on the Financial Statements Schedule, the financial statements set forth on the
Financial Statements Schedule (together, the “Financial Statements”) are
accurate and complete in all material respects, are consistent with the Sellers’
books and records (which, in turn, are accurate and complete in all material
respects), present fairly the Business’ financial condition and results of
operations as of the times and for the periods referred to therein, and (except
for the monthly unaudited Financial Statements delivered pursuant to Section
4.3(g)) have been prepared in

25



--------------------------------------------------------------------------------



 



accordance with GAAP (except that the unaudited Financial Statements do not
contain all footnotes required under GAAP and are subject to changes resulting
from normal year-end adjustments (which shall not be material individually or in
the aggregate)). Furthermore, the Audited Financial Statements comply with the
applicable rules and regulations of the Securities and Exchange Commission.
          (b) Receivables. The notes and accounts receivable included in the
Acquired Assets are valid receivables, and, to the Knowledge of the Sellers, are
subject to no valid counterclaims or setoffs, at the aggregate amount recorded
on the Sellers’ books and records as of the Closing, net of an amount of
allowances for doubtful accounts which relate to those receivables computed in a
manner consistent with GAAP, as modified by the accounting practices used in the
preparation of the Latest Balance Sheet.
     5.5 Absence of Undisclosed Liabilities. Except as disclosed on the
Liabilities Schedule, there is no material liability or obligation of any kind,
whether accrued, absolute, fixed, contingent, or otherwise, of the Sellers with
respect to the Business that is not reflected or reserved against in the Latest
Balance Sheet, other than (a) liabilities incurred in the ordinary course of
business consistent with past practice, (b) any such liability or obligation
which would not be required to be presented in financial statements or the notes
thereto prepared in conformity with GAAP, applied in a manner consistent with
past practice, in the preparation of the Financial Statements, (c) liabilities
under this Agreement and the other Transaction Documents, (d) liabilities for
fees and expenses incurred in connection with the transactions contemplated by
this Agreement and the other Transaction Documents, (e) the Assumed Liabilities
or (f) liabilities, individually or in the aggregate, would not constitute a
Seller Material Adverse Effect.
     5.6 Absence of Certain Developments. Except as set forth on the
Developments Schedule and except as expressly contemplated by this Agreement,
since the Balance Sheet Date, (a) the Sellers have conducted the Business only
in the ordinary course consistent with past practice and (b) nothing has
occurred that would have been prohibited by Section 4.2(b) if the terms of such
Section had been in effect as of and after the Balance Sheet Date. Since the
Balance Sheet Date, there has not occurred any result, occurrence, condition,
fact, violation, event or effect of any of the foregoing that would reasonably
be expected to result in a Seller Material Adverse Effect.
     5.7 Assets.
          (a) Except as set forth on the Assets Schedule, the Sellers have good
and marketable title to, or a valid leasehold interest in or right to use, the
Acquired Assets, free and clear of all Liens and restrictions on transfer,
except for Permitted Encumbrances and except for assets disposed of in the
ordinary course of business since the Balance Sheet Date. Except for the
Acquired Parts and Equipment and the Warehoused ATM Kiosks and Vcom Kiosks, and
except for normal wear and tear, and except as described on the Assets Schedule,
all of the equipment and other tangible assets included in the Acquired Assets
are in good operating condition and are fit for use in the ordinary course of
business, except where the failure to be in such condition or to be so fit would
not be reasonably likely to result in a Seller Material Adverse Effect, and have
been maintained by the Sellers in accordance with the applicable

26



--------------------------------------------------------------------------------



 



maintenance agreement relating to such ATM Kiosks and Vcom Kiosks, which
maintenance agreement shall be an Acquired Asset. ALL WAREHOUSED ATM KIOSKS AND
VCOM KIOSKS AND ALL ACQUIRED PARTS AND EQUIPMENT ARE BEING SOLD AND TRANSFERRED
ON AN “AS IS, WHERE IS” BASIS, WITH ALL FAULTS AND DEFECTS, AND THE SELLERS MAKE
NO REPRESENTATION OR WARRANTY, EITHER EXPRESSED OR IMPLIED, OF ANY KIND AS TO
THE CONDITION OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY WAREHOUSED
ATM KIOSKS AND VCOM KIOSKS OR ANY ACQUIRED PARTS AND EQUIPMENT.
          (b) The Asset Schedule contains an accurate and complete list of each
ATM Kiosk and each Vcom Kiosk included in the Acquired Assets as of the date
hereof and, as applicable, each date such Schedule is updated, and accurately
identifies for each ATM Kiosk and each Vcom Kiosk at least the following
information: (i) terminal identification number; (ii) whether the device is an
ATM or a Vcom; (iii) whether active or in a warehouse; (iv) whether owned or
leased; (v) the store number (or other identifier as in the case of the
Southwest Convenience Stores locations), and address of each store or warehouse
location; (vi) equipment make, model, serial number; (vii) telecommunications
information; (viii) the current surcharge fee for the ATM; (ix) whether or not
each ATM Kiosk and each Vcom Kiosk is compliant with the current Triple Data
Encryption Standard; and (x) for all Vcom Kiosks, a schedule of the current fees
charged for the various Vcom products and services. The Sellers will update the
Asset Schedule two Business Days prior to Closing, and the representation and
warranty in the first sentence of this Section 5.7(b) shall apply to each
updated version of such schedule.
          (c) The Lease Schedule contains an accurate and complete list of each
leased ATM Kiosk and each Vcom Kiosk as of the date hereof and, as applicable,
each date such Schedule is updated, and accurately identifies for each leased
ATM Kiosk and each Vcom Kiosk at least the following information: (i) terminal
identification number; (ii) whether the device is an ATM or a Vcom;
(iii) whether active or in a warehouse; (iv) the store number (or other
identifier as in the case of Southwest Convenience Stores locations) and address
of each warehouse or store location; (v) equipment make, model and serial
number; (vi) end date of the lease; (vii) name of lessor; and (viii) monthly
lease payment. The Sellers will update the Lease Schedule two Business Days
prior to Closing and the representation and warranty in the first sentence of
this Section 5.7(c) shall apply to each updated version of such schedule.
     5.8 Taxes. Except as set forth on the Taxes Schedule, (a) the Sellers have
timely filed all Tax Returns relating to the Acquired Assets that are required
to be filed and have timely paid and discharged all Tax obligations shown as due
thereon; and (b) there are no Liens (other than Permitted Encumbrances) on any
of the Acquired Assets that arose in connection with any failure (or alleged
failure) to pay any Tax. All Tax Returns and reports filed by the Sellers
relating to the Acquired Assets are true and correct in all material respects.
The Sellers currently are not the beneficiary of any extension of time within
which to file any Tax Return relating to the Acquired Assets. There are no
legal, administrative or tax proceedings pursuant to which the Sellers are or
could be made liable for any taxes, penalties, interest or other charges, the
liability of which could extend to the Purchaser as transferee of the Acquired
Assets, and, no event has occurred that could impose on the Purchaser any
transferee liability for any taxes, penalties or interest due or to become due
from the Sellers. None of the Acquired Assets is held in an arrangement that
could be classified as a partnership for Tax purposes. No claim has ever been

27



--------------------------------------------------------------------------------



 



made by a Governmental Authority in a jurisdiction in which the Sellers do not
file Tax Returns that they are or may be required to file a Tax Return in that
jurisdiction with respect to any of the Acquired Assets. None of the Acquired
Assets are “tax-exempt use property” (within the meaning of section 168(h) of
the Code) or “tax-exempt bond financed property” (within the meaning of section
168(g)(5) of the Code).
     5.9 Contracts and Commitments.
          (a) The Excluded Contracts Schedule sets forth all agreements,
contracts, orders and commitments that are related to the Business and that are
not Assumed Contracts. All agreements, contracts, orders and commitments that
are material to the Business are set forth on either the Acquired Contracts
Schedule or the Excluded Contracts Schedule.
          (b) Except as disclosed on the Acquired Contracts Schedule, (i) to the
Knowledge of the Sellers, no contract or commitment set forth on the Acquired
Contracts Schedule has been breached or canceled by the other party in any
material respect and the Sellers do not have any Knowledge of any anticipated
breach by any other party to any contract set forth on the Acquired Contracts
Schedule, (ii) each Seller has performed in all material respects all the
obligations required to be performed by it in connection with the contracts or
commitments set forth on the Acquired Contracts Schedule and is not in default
in any material respect under or in breach in any material respect of any
contract or commitment set forth on the Acquired Contracts Schedule, and
(iii) each such contract or commitment set forth on the Acquired Contracts
Schedule is legal, valid, binding, enforceable and in full force and effect
against the Seller that is a party thereto and will continue as such following
the consummation of the transactions contemplated hereby, subject as to
enforceability to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
          (c) The Sellers have provided the Purchaser with, or provided access
to the electronic data room of the Sellers containing, a true and correct copy
of all written contracts set forth on the Acquired Contracts Schedule, in each
case together with all amendments, waivers or other changes thereto.
     5.10 Proprietary Rights.
          (a) The Proprietary Rights Schedule contains a complete and accurate
list of all material (i) patented or registered Proprietary Rights owned by or
licensed to the Sellers that are used in the Business, (ii) pending patent
applications and applications for registrations of other Proprietary Rights
filed by or on behalf of the Sellers, or assigned or licensed to the Sellers, in
each case that are used in the Business, (iii) unregistered trade names,
internet domain names and corporate names owned by the Sellers or issued to the
Sellers that are used in the Business, and (iv) unregistered trademarks and
service marks owned by or licensed to the Sellers that are used in the Business
(collectively, all of the foregoing, the “Scheduled Proprietary Rights”). The
Proprietary Rights Schedule also sets forth a complete and accurate list of all
material licenses and other rights granted by the Sellers to any third party
with respect to any Proprietary Rights necessary to the continued operation of
the Business and all material licenses and other rights

28



--------------------------------------------------------------------------------



 



granted by any third party to the Sellers with respect to any Proprietary Rights
necessary to the continued operation of the Business.
          (b) Except as set forth on the Proprietary Rights Schedule, the
Sellers own the right to, or have a written license to use pursuant to an
agreement set forth on the Acquired Contracts Schedule, the items in the
Proprietary Rights Schedule necessary for the operation of the Business as
presently conducted by the Sellers (collectively, the “Business Intellectual
Property”). Except as set forth on the Proprietary Rights Schedule, the loss or
expiration of any Proprietary Rights or related group of Proprietary Rights
owned or used by the Sellers in the Business has not resulted in a Seller
Material Adverse Effect and is not pending or, to the Knowledge of the Sellers,
threatened or reasonably foreseeable. The Business Intellectual Property is not
subject to any Lien (except Permitted Encumbrances), nor any restrictions or
limitations on use or disclosure other than as set forth in an agreement
described in the Acquired Contracts Schedule.
          (c) Except as set forth on the Proprietary Rights Schedule, the
Sellers have not infringed upon or misappropriated Proprietary Rights of any
third parties in connection with the Business, and to the Knowledge of the
Sellers, no third party has infringed upon or misappropriated any Scheduled
Proprietary Rights.
     5.11 Litigation; Proceedings. Except as set forth on the Litigation
Schedule, as of the date of this Agreement, there are no claims, actions, suits,
inquiries, investigations, judicial or administrative proceedings, grievances or
arbitrations pending or, to the Knowledge of the Sellers, threatened against,
affecting or arising out of the conduct of the Business or affecting any
Acquired Assets at law or in equity, or before or by any Governmental Entity
(including, without limitation, with respect to the transactions contemplated by
this Agreement or the other Transaction Documents) that would reasonably be
expected to result in a Seller Material Adverse Effect, and to the Knowledge of
the Sellers, there are no facts or circumstances that are reasonably likely to
give rise to any such claims, actions, suits, inquiries, investigations,
judicial or administrative proceedings, grievances or arbitrations.
     5.12 Brokerage. Except as set forth on the Brokerage Schedule, there are no
claims for brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement made by or on behalf of the Sellers to which the
Purchaser could become liable or otherwise obligated.
     5.13 Governmental Licenses and Permits. The Permits Schedule contains a
complete listing of all material Licenses owned or possessed directly by the
Sellers and related to the Business. Except as indicated on the Permits Schedule
and except for any Licenses used in the Business that are owned or possessed by
third party vendors associated with the Business, the Sellers own or possess all
right, title and interest in and to all of the Licenses that are necessary to
conduct the Business as presently conducted by the Sellers, except where the
failure to own or possess such Licenses would not be reasonably likely to result
in a Seller Material Adverse Effect. No loss or expiration of any such License
is, to the Knowledge of the Sellers, threatened, pending or reasonably
foreseeable other than expiration in accordance with the terms thereof.

29



--------------------------------------------------------------------------------



 



     5.14 Employee Matters. The Business Employees Schedule identifies
(including the name, date of hire, position, full-time or part-time status and
active or on-leave status) the current employees of each Seller the primary
responsibility of whom is to work in the Business (collectively the “Business
Employees”). Neither Seller has any Knowledge of any organizational effort
presently being made or threatened by or on behalf of any labor union with
respect to Business Employees. The Sellers have complied with all applicable
Laws relating to the employment of labor, including, without limitation those
relating to wages, hours and collective bargaining with respect to Business
Employees. Without limiting the foregoing, the Sellers have not committed any
violations of the Age Discrimination in Employment Act of 1967, as amended,
Title VII of the Civil Rights Act of 1964, as amended, applicable workers’
compensation provisions, the Equal Pay Act, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Civil Rights Act of 1991,
the Family and Medical Leave Act of 1993, the Americans with Disabilities Act of
1990, the Occupational Safety and Health Act, and the Worker Adjustment and
Retraining Notification Act, federal and/or state employment,
anti-discrimination, retaliation, income, unemployment or social security
withholding laws with respect to any Business Employees. No unfair labor
practice complaint or sex, age, race or other discrimination claim has been
brought during the last three (3) years against the Sellers before the National
Labor Relations Board, the Equal Employment Opportunity Commission or any other
Governmental Authority with respect to any Business Employees, and to the
Knowledge of the Sellers, there are no facts or circumstances that are
reasonably likely to give rise to any such claims.
     5.15 Employee Benefit Matters.
          (a) Except as set forth on the Employee Benefits Schedule and with
respect to the Business, neither Seller maintains, contributes to or has any
liability or potential liability with respect to (i) any employee benefit plan
(as defined in Section 3(3) of ERISA) or (ii) any other material plan, program,
policy, practice, arrangement or contract providing benefits or payments to
current or former Business Employees (or to their beneficiaries or dependents),
including any bonus plan, plan for deferred compensation, nonqualified
retirement plan, severance plan, employee health or other welfare benefit plan
or other arrangement. Each item listed on the Employee Benefits Schedule is
referred to herein as a “Sellers Employee Benefit Plan.”
          (b) With respect to each Sellers Employee Benefit Plan, the Sellers
have provided the Purchaser with, or provided access to the electronic data room
of the Sellers containing, true, complete and correct copies of all material
documents pursuant to which the Sellers Employee Benefit Plan is maintained,
funded and administered and the most recent determination letter received from
the Internal Revenue Service.
     5.16 Compliance with Laws. Solely with respect to (a) the Business and
(b) such instances where compliance with applicable laws, regulations and
ordinances of Governmental Entities (“Laws”) has not been delegated to, or
assumed by, third parties, as of the date of this Agreement, each Seller has
complied in all material respects, and is in compliance in all material
respects, with all Laws that are material to the Business and to which such
Seller may be subject except where such noncompliance would not be reasonably
likely to result in a Seller Material Adverse Effect. The Sellers have not
received any notice from any Governmental Authority of any violation of any Law
with respect to the Acquired Assets or the Business , which notice is

30



--------------------------------------------------------------------------------



 



still outstanding and unresolved, and to the Knowledge of the Sellers, the
Sellers are not under investigation by any Governmental Authority with respect
to any such material violation.
     5.17 Convenience Store Business. The Sellers do not have any current plans
or intentions to exit the convenience store business or to materially reduce the
aggregate number of convenience stores that it operates or franchises.
     5.18 Theft. Except as set forth on Loss Schedule, since April 1, 2005, the
Sellers have not experienced any theft of any ATM Kiosk or Vcom Kiosk at any of
its stores and/or the theft of Vault Cash from any ATM Kiosk or Vcom Kiosk. To
the extent the Sellers have had any such thefts, the Loss Schedule identifies
the date of such loss, the store at which such loss occurred, a brief
description of the nature of the loss, and the dollar amount of such loss.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER
     Except as set forth on the Purchaser Disclosure Schedule, the Purchaser
hereby represents and warrants to the Sellers, as of the date hereof, as
follows:
     6.1 Organization and Corporate Power. The Purchaser is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware and is qualified to do business in every jurisdiction
in which it is required to be qualified for purposes of conducting its business
and operations, except to the extent that the failure to be so qualified would
not reasonably be expected to result in a Purchaser Material Adverse Effect. The
Purchaser has full power and authority and all Licenses necessary to own and
operate its business and operations as now conducted.
     6.2 Authorization of Transaction. The Purchaser has the full corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. The board of directors of the Purchaser has
duly approved this Agreement and the other Transaction Documents to which the
Purchaser is a party and has duly authorized the execution and delivery of this
Agreement and such other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby. No other corporate proceedings on
the part of the Purchaser are necessary to approve and authorize the execution
and delivery of this Agreement and the other Transaction Documents to which the
Purchaser is a party and the consummation of the transactions contemplated
hereby and thereby. This Agreement and all other Transaction Documents to which
the Purchaser is a party have been duly executed and delivered by the Purchaser
and, assuming that this Agreement and the other Transaction Documents to which
the Purchaser is a party constitute the valid and binding agreement of the other
Parties hereto and thereto, constitute the valid and binding agreements of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, subject as to enforceability to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

31



--------------------------------------------------------------------------------



 



     6.3 Absence of Conflicts. Except as set forth on the Purchaser Conflicts
Schedule, and except for the notification requirements of the HSR Act, the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated thereby by the
Purchaser do not and shall not (a) conflict with or result in any breach of any
of the terms, conditions or provisions of, (b) constitute a default under, (c)
result in a violation of, (d) give any third party the right to modify,
terminate or accelerate any right, license or obligation under, (e) result in
the creation of any Lien (except for any Permitted Encumbrances) upon the
Acquired Assets under or (f) require any authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
Governmental Entity under, the provisions of the limited partnership agreement
of the Purchaser or any indenture, mortgage, loan agreement, license or other
material agreement or instrument to which the Purchaser is a party, or any law,
statute, rule or regulation to which the Purchaser is subject or any judgment,
order or decree to which the Purchaser is subject; provided, that each of the
aforementioned prohibitions shall not include any such prohibitions that would
not reasonably be expected to result in a Purchaser Material Adverse Effect.
     6.4 Litigation. As of the date of this Agreement, there are Claims pending
or, to the Knowledge of the Purchaser, threatened against or affecting the
Purchaser at law or in equity, or before or by any Governmental Entity
(including, without limitation, any Claims with respect to the transactions
contemplated by this Agreement) which would adversely affect the Purchaser’s
performance under this Agreement and the other Transaction Documents to which
the Purchaser is a party or the consummation of the transactions contemplated
hereby or thereby.
     6.5 Brokerage. There are no claims for brokerage commissions, finders’ fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of the
Purchaser to which either of the Sellers could become liable or otherwise
obligated.
     6.6 Availability of Funds. At Closing, the Purchaser will have sufficient
cash, available lines of credit or other sources of immediately available funds
or written commitments for the foregoing to enable it to pay the Purchase Price
and all other amounts to be paid by it under this Agreement. The consummation of
the transactions contemplated hereunder, including the Purchaser’s payment of
the Purchase Price and all other amounts due under this Agreement, will not
render the Purchaser insolvent or otherwise jeopardize the Purchaser’s ability
to pay its debts as they come due in the normal course.
     6.7 HSR Act. As of the date of this Agreement, the Purchaser does not have
any Knowledge of any fact or circumstance that could reasonably be expected to
hinder or delay the obtaining of clearance or the expiration of the required
waiting period under the HSR Act or any other applicable Antitrust Law.

32



--------------------------------------------------------------------------------



 



ARTICLE VII
TERMINATION
     7.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
          (a) by mutual written consent of 7-Eleven and the Purchaser;
          (b) by either 7-Eleven or the Purchaser:
               (i) in the event of a breach by the other Party of any
representation, warranty, covenant or agreement contained in this Agreement
which (A) would give rise to the failure of a condition to the Closing hereunder
and (B) cannot be or has not been cured within the lesser of 30 days or the
occurrence of the Termination Date (the “Cure Period”) following receipt by the
breaching party of written notice of such breach from the other Party hereto;
provided, however, that there shall be no Cure Period for the Purchaser’s
failure to enter into the Replacement Vault Cash Facility on or prior to the
Closing Date or for the Purchaser’s failure to obtain all funds on or prior to
the Closing Date necessary to pay the Cash Portion and all fees and expenses
related to the transactions contemplated by this Agreement and the other
Transaction Documents (either of which failures shall constitute a material
breach hereunder);
               (ii) if a court of competent jurisdiction or other Governmental
Entity shall have issued an order, decree, or ruling or taken any other action
(which order, decree or ruling the Parties hereto shall use their best efforts
to lift), in each case permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such order,
decree, ruling or other action shall have become final and nonappealable; or
               (iii) if the Closing shall not have occurred by the later of 5:00
p.m. Central Time on July 31, 2007 (the “Termination Date”); provided, however,
that the right to terminate this Agreement under this clause (iii) shall not be
available to either Party whose breach of this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur on or before such date.
     7.2 Effect of Termination; Specific Performance.
          (a) Subject to the provisions of Section 7.2(b) and 7.2(c) below, in
the event of a termination of this Agreement by either the Sellers or the
Purchaser as provided above, there shall be no liability on the part of either
the Purchaser or the Sellers with respect to this Agreement, except for
liability arising out of a breach of this Agreement. Article I, Article VII,
Section 9.5 and Article X shall survive the termination of this Agreement.
          (b) The Parties hereby agree that the Sellers shall be entitled to
receive as the Sellers’ sole and exclusive remedy and recourse, liquidated
damages in an amount equal to $2,500,000 if (i) the Purchaser and the Sellers
terminate this Agreement in accordance with Section 7.1(b)(i) or (ii) either
Sellers or Purchaser terminates pursuant to Section 7.1(b)(iii), while (a) the
Purchaser is in breach of any representation, warranty, covenant or agreement

33



--------------------------------------------------------------------------------



 



contained in this Agreement, (b) the condition set forth in Section 3.2(d) is
unsatisfied and not waived by the Purchaser or (c) any of the conditions of
Section 3.3 are unsatisfied and not waived by Seller.
          (c) The Parties hereby agree that if the Sellers breach any covenant
or agreement contained in this Agreement and such breach has not been waived in
writing by the Purchaser, it would be difficult to determine the entire cost,
damage or injury which the Purchaser would sustain. The Sellers acknowledge that
if they breach any covenant or agreement contained in this Agreement prior to
Closing, the Purchaser may have no adequate remedy at law. In that event, the
Purchaser shall have the right, in addition to the right to terminate this
Agreement pursuant to Section 7.1(b)(i) and any other rights that may be
available to it, to obtain in any court of competent jurisdiction equitable
relief to compel specific performance by the Sellers or its Affiliates of one or
more of their obligations under this Agreement (any requirements for posting of
bonds are hereby expressly waived).
     7.3 Return of Documentation. Following a termination of this Agreement in
accordance with Section 7.1, the Purchaser shall (a) return all agreements,
documents, contracts, agreements, instruments, books, records, materials and all
other information relating to the Business, the Assumed Contracts and the
Assumed Liabilities provided to the Purchaser by the Sellers or any of its
representatives (and the provisions of the Confidentiality Agreement shall apply
to all such materials) and (b) destroy all analyses, compilations, data,
studies, notes, interpretations, memoranda or other documents prepared by the
Purchaser or its respective Affiliates or representatives (including in
electronic form) that refer to, relate to, discuss, contain or are based on, in
whole or in part, any information or documentation set forth in clause (a).
ARTICLE VIII
INDEMNIFICATION AND RELATED MATTERS
     8.1 Survival. All representations and warranties set forth in this
Agreement or in any writing or certificate delivered in connection with this
Agreement shall survive for a period of eighteen (18) months from and after the
Closing Date, provided that the representations and warranties set forth in
Sections 5.1, 5.2, 5.3 (but only with respect to clause (a) thereof), 6.1, 6.2
and 6.3 shall survive until the expiration of the applicable statute of
limitations (such date, the “Applicable Limitation Date”). The covenants and
agreements of the Parties set forth in this Agreement, to the extent that, by
their terms, they are to be performed or complied with (a) prior to the Closing
Date, shall expire at the Closing and (b) after the Closing, shall expire in
accordance with their terms and on the expiration of all applicable statutes of
limitations affecting such covenant or agreement. If a claim for indemnification
is made in accordance this Article VIII before the applicable survival period
set forth in this Section 8.1, then (notwithstanding the survival period) the
representation, warranty, covenant or agreement applicable to such claim will
survive until the resolution of such claim by final, nonappealable judgment or
settlement.
     8.2 Indemnification.
          (a) Subject to the limitations contained herein, from and after the
Closing, the Sellers shall, jointly and severally, indemnify the Purchaser and
each of its officers, directors,

34



--------------------------------------------------------------------------------



 




stockholders, employees, agents, representatives, Affiliates, successors and
assigns (collectively, the “Purchaser Parties”) from and against any and all
Claims arising in favor of or brought by any of the Purchaser Parties, or by any
Governmental Entity or any other third party, based upon, in connection with,
relating to or arising out of:
               (i) the breach of any representation or warranty (which breach
has not been previously waived in writing by the Purchaser) made by the Sellers
contained in this Agreement or any certificate delivered by the Sellers to the
Purchaser with respect thereto in connection with the Closing;
               (ii) the breach of any covenant or agreement (which breach has
not been previously waived in writing by the Purchaser) made by the Sellers
contained in this Agreement or any certificate delivered by the Sellers to the
Purchaser with respect thereto in connection with the Closing; or
               (iii) any Excluded Liabilities.
          (b) The indemnification provided for in Section 8.2(a) is subject to
the following limitations:
               (i) The Sellers will be liable to the Purchaser Parties with
respect to Claims referred to in Section 8.2(a)(i) only if the Purchaser gives
the Sellers written notice thereof on or prior to the Applicable Limitation
Date;
               (ii) The Sellers shall not be liable to indemnify and hold
harmless the Purchaser Parties with respect to Claims referred to in
Section 8.2(a)(i) until the Purchaser Parties have first suffered, sustained or
incurred aggregate losses with respect to claims referred to in
Section 8.2(a)(i) in excess of $1,000,000 (the “Loss Threshold”) at which point
the Sellers will be liable to indemnify the Purchaser Parties and hold them
harmless from and against all such Claims in excess of the Loss Threshold,
subject to the limitations on recovery and recourse set forth in this
Section 8.2; and
               (iii) The aggregate amount of all payments made by the Sellers in
satisfaction of claims for indemnification pursuant to Section 8.2(a) and any
Known Breaches shall not exceed $13,000,000 (the “Cap”).
So long as the Purchaser delivers written notice of a Claim to the Sellers no
later than the Applicable Limitation Date, the Sellers shall be required to
indemnify the Purchaser Parties (subject to the conditions and limitations
contained herein) regardless of when incurred. Notwithstanding the foregoing, in
the event that the Purchaser delivers written notice of Known Breaches to the
Sellers prior to Closing as set forth in Section 3.2(a), but still consummates
the transactions contemplated hereunder, the Purchaser shall be entitled to
indemnification with respect to any such Known Breach without regard to any of
the limitations set forth in Section 8.2(b)(ii).
          (c) From and after the Closing, the Purchaser shall indemnify,
protect, defend, pay and hold harmless each Seller and each of the Seller
Parties from and against any and all

35



--------------------------------------------------------------------------------



 




Claims arising in favor of or brought by any of the Sellers Parties, or by any
Governmental Entity or any other third party, based upon, in connection with,
relating to or arising out of:
               (i) the breach of any representation or warranty (which breach
has not been waived in writing by the Sellers) made by the Purchaser contained
in this Agreement or any certificate delivered by the Purchaser to either Seller
with respect thereto in connection with the Closing;
               (ii) the breach of any covenant or agreement (which breach has
not been waived in writing by the Sellers) made by the Purchaser contained in
this Agreement or any certificate delivered by the Purchaser to either Seller
with respect thereto in connection with the Closing; or
               (iii) any Assumed Liabilities.
          (d) The indemnification provided for in Section 8.2(c) is subject to
the following limitations:
               (i) The Purchaser will be liable to the Seller Parties with
respect to Claims referred to in Section 8.2(c)(i) only if either Seller gives
the Purchaser written notice thereof on or prior to the Applicable Limitation
Date.
               (ii) The Purchaser shall not be liable to indemnify and hold
harmless the Seller Parties with respect to Claims referred to in
Section 8.2(c)(i) until the Seller Parties have first suffered, sustained or
incurred aggregate losses with respect to claims referred to in
Section 8.2(c)(i) in excess of the Loss Threshold, at which point the Purchaser
will be liable to indemnify the Seller Parties and hold them harmless from and
against all such Claims in excess of the Loss Threshold, subject to the
limitations on recovery and recourse set forth in this Section 8.2;
               (iii) The aggregate amount of all payments made by the Purchaser
in satisfaction of claims for indemnification pursuant to Section 8.2(c) shall
not exceed the Cap.
So long as either Seller delivers written notice of a Claim to the Purchaser no
later than the Applicable Limitation Date, the Purchaser shall be required to
indemnify the Seller Parties (subject to the conditions and the limitations
contained herein) regardless of when incurred.

36



--------------------------------------------------------------------------------



 



          (e) A person entitled to indemnification under this Agreement (an
“Indemnified Person”) shall give prompt written notice to any Person who is
obligated to provide indemnification under this Agreement (an “Indemnifying
Party”) of the commencement or assertion of any Claim by a third party
(collectively, a “third-party action”) in respect of which such Indemnified
Person shall seek indemnification hereunder. Any failure so to notify an
Indemnifying Party shall not relieve such Indemnifying Party from any liability
that such Indemnifying Party may have to such Indemnified Person under this
Article VIII unless the failure to give such notice materially and adversely
prejudices such Indemnifying Party. The Indemnifying Party shall have the right
to control of the defense of, settle, or otherwise dispose of such third-party
action on such terms as it deems appropriate; provided, however, that:
               (i) The Indemnified Person shall be entitled, at its own expense,
to participate in the defense of such third-party action; provided, however,
that the Indemnifying Party shall be required to pay the attorneys’ fees of the
Indemnified Person only if (A) the employment of separate counsel shall have
been authorized in writing by any Indemnifying Party in connection with the
defense of such third-party action, (B) the Indemnified Person’s counsel shall
have advised the Indemnified Person in writing, with a copy delivered to the
Indemnifying Party, that there may be material defenses available to such
Indemnified Person that are different from or in addition to those available to
the Indemnifying Party or (C) the Indemnified Person’s counsel shall have
advised the Indemnified Person in writing, with a copy delivered to the
Indemnifying Party, that there is a material conflict of interest that could
violate applicable standards of professional conduct to have common counsel;
               (ii) The Indemnifying Party shall obtain the prior written
approval of the Indemnified Person before entering into or making any
settlement, compromise, admission or acknowledgment of the validity of such
third-party action or any liability in respect thereof if, pursuant to or as a
result of such settlement, compromise, admission or acknowledgment, injunctive
or other equitable relief would be imposed against the Indemnified Person;
               (iii) No Indemnifying Party shall consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by each claimant or plaintiff to each Indemnified Person
of a release from all liability in respect of such third-party action; and
               (iv) The Indemnifying Party shall not be entitled to control (but
shall be entitled to participate at its own expense in the defense of), and the
Indemnified Person shall be entitled to have sole control over, the defense or
settlement, compromise, admission or acknowledgment of any third-party action
(A) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (B) to the extent the third-party action seeks an
order, injunction or other equitable relief against the Indemnified Person
which, if successful, would materially adversely affect the business,
operations, assets or financial condition of the Indemnified Person; provided,
however, that the Indemnified Person shall make no settlement, compromise,
admission or acknowledgment that would give rise to liability on the part of any
Indemnifying Party without the prior written consent of such Indemnifying Party.

37



--------------------------------------------------------------------------------



 



          (f) The obligation of the Indemnifying Party to indemnify any
Indemnified Party against any Claim arising under this Article VIII shall be
reduced by the amount of any insurance proceeds receivable by the Indemnified
Person.
          (g) To the extent it is determined (either by a final nonappealable
judgment by a court of competent jurisdiction or by mutual written agreement of
the Parties) that the Purchaser is entitled to indemnification pursuant to this
Article VIII following the operation of the procedures set forth in subsection
(c) above, if the Sellers have not made payment of such amount within 10
calendar days of such judgment or agreement, any amounts payable in respect of
such indemnification may be offset by the Purchaser against any payment
obligations of Purchaser under the Placement Agreement.
          (h) For purposes of determining whether a Seller or the Purchaser
shall be required to indemnify a Purchaser Party or a Seller Party,
respectively, each representation and warranty contained in this Agreement for
which indemnification can be or is sought hereunder shall be read (including for
purposes of determining whether a breach of such representation or warranty has
occurred) without regard to materiality (including a Seller Material Adverse
Effect or a Purchaser Material Adverse Effect) qualifications that may be
contained therein.
          (i) Each Purchaser Party, Seller and Indemnified Person shall take and
shall cause their respective Affiliates to take reasonable steps to mitigate and
otherwise minimize the losses arising from any Claim upon and after becoming
aware of any event which would reasonably be expected to give rise to any Claim.
          (j) Each of the Sellers and the Purchaser acknowledges and agrees
that, after the Closing, notwithstanding any other provision of this Agreement
to the contrary, the sole and exclusive remedy of the Purchaser Parties and the
Seller Parties with respect to Claims or otherwise, including those set forth in
Section 8.2, in connection with, arising out of or resulting from the subject
matter of this Agreement and the transactions contemplated hereby shall be in
accordance with, and limited solely to indemnification under, the provisions of
this Article VIII.
          (k) The Sellers and the Purchaser shall treat any payments that the
Purchaser or the Sellers receive pursuant to this Article VIII as an adjustment
to or refund of the Purchase Price for federal Tax purposes, unless a final
determination (which shall include the execution of a Form 870-AD or successor
form) with respect to the Purchaser and the Sellers causes such payment not to
be treated as an adjustment to or refund of the Purchase Price for federal Tax
purposes.
          (l) Each Party shall cooperate, and cause their respective Affiliates
and representatives to cooperate in the defense or prosecution of any
third-party action and shall furnish or cause to be furnished such records,
information and testimony (subject to any applicable confidentiality agreement),
and attend such conferences, discovery proceedings, hearings, trials or appeals
as may be reasonably requested in connection therewith.
          (m) No Party shall be liable for any punitive, special, indirect or
consequential damages or lost profits arising out of, based upon or resulting
from the transactions contemplated

38



--------------------------------------------------------------------------------



 



by this Agreement or any breach of any representation or warranty in this
Agreement, unless such damages are awarded in connection with a Claim by a third
party.
ARTICLE IX
ADDITIONAL AGREEMENTS
     9.1 Continuing Assistance. Subsequent to the Closing, the Sellers and the
Purchaser (at their own cost) shall assist each other (including making records
available) in the preparation of their respective Tax Returns and the filing and
execution of Tax elections, if required, as well as any audits or litigation
that ensue as a result of the filing thereof, to the extent that such assistance
is reasonably requested.
     9.2 Tax Matters.
          (a) Apportionment of Ad Valorem and Property Taxes.
               (i) All ad valorem taxes, real property taxes, personal property
taxes and similar obligations (“Property Taxes”) attributable to the Acquired
Assets with respect to the tax period in which the Closing Date occurs shall be
apportioned as of the Closing Date among the Sellers and the Purchaser
determined by prorating such Property Taxes on a daily basis over the entire tax
period. For purposes of this Agreement, “prorated” or prorating” shall mean the
allocation to each of the Sellers and the Purchaser, as the case may be, of the
portion of the Property Taxes equal to the amount of such Property Taxes
multiplied by a fraction, the numerator of which is the number of calendar days
that the Acquired Assets were owned by the Sellers or the Purchaser, as the case
may be, and the denominator of which is the number of calendar days in the year
in question.
               (ii) The Sellers have or will have rendered and will pay to the
taxing authorities all Property Taxes that are required to be rendered prior to
the Closing on the Acquired Assets for the calendar year ending December 31,
2007. The Purchaser shall render and pay or cause to be paid to the taxing
authorities all Property Taxes that are required to be rendered subsequent to
the Closing on the Acquired Assets for the calendar year ending December 31,
2007. The Purchaser and the Sellers hereby agree that the aggregate amount of
Property Taxes due and payable on the Acquired Assets for the calendar year
ending December 31, 2007 is $882,978 and liability for such amount shall be
prorated between the Sellers and the Purchaser. The Sellers shall send to the
Purchaser a statement setting forth such proration of the Property Taxes as of
the Closing Date. Any amounts paid or estimated to be paid to the taxing
authorities in respect of Property Taxes by each of the Sellers and the
Purchaser shall be credited to the amount owed to the other party in respect of
such prorated amount of Property Taxes. At Closing, either the Sellers or the
Purchaser, as appropriate, shall pay to the other party the balance of any
amounts due in respect of prorated Property Taxes over and above such credited
amounts.
          (b) Transfer Taxes. The Purchaser shall be responsible for and shall
pay (or remit to the Sellers for payment if required by applicable legal
requirements) all transfer,

39



--------------------------------------------------------------------------------



 



documentary, sales, use, stamp, recording, registration, and other similar Taxes
and fees (including any penalties and interest thereon), if any, required to be
paid in connection with the sale of the Acquired Assets pursuant to this
Agreement.
     9.3 Public Announcements. Unless otherwise permitted by this Agreement, the
Sellers and the Purchaser and their Affiliates shall consult with each other
before issuing any press release or otherwise making any public statement or
making any other public (or non-confidential) disclosure (whether or not in
response to an inquiry) regarding the terms of this Agreement or any of the
transactions contemplated hereby, and neither shall issue any such press release
or make any such statement or disclosure without the prior approval of the
other, except as may be required by applicable law or by obligations pursuant to
any listing agreement with any domestic or foreign securities exchange or with
the NASD, in which case the Party proposing to issue such press release or make
such public statement or disclosure shall use commercially reasonable efforts to
consult with the other Party before issuing such press release or making such
public statement or disclosure. Notwithstanding the foregoing, the Parties
acknowledge that a joint press release will be issued at Closing, and will
reasonably cooperate in preparing such press release.
     9.4 Further Transfers. The Sellers shall execute and deliver such further
instruments of conveyance and transfer and take such additional action as the
Purchaser may reasonably request to effect, consummate, confirm or evidence the
transfer to the Purchaser of the Acquired Assets and any other transactions
contemplated hereby. The Purchaser shall execute and deliver such further
instruments of conveyance and transfer and take such additional action as the
Sellers may reasonably request to effect, consummate, confirm or evidence the
transfer to the Purchaser of the Acquired Liabilities and any other transactions
contemplated hereby.
     9.5 Expenses. Except as otherwise provided herein, the Sellers and the
Purchaser shall pay all of their own fees, costs and expenses (including,
without limitation, fees, costs and expenses of legal counsel, investment
bankers, brokers or other representatives and consultants and appraisal fees,
costs and expenses) incurred in connection with the negotiation of this
Agreement and the other agreements contemplated hereby, the performance of their
obligations hereunder and thereunder, and the consummation of the transactions
contemplated hereby and thereby.
     9.6 Restrictive Covenants.
          (a) Non-Competition. From and after the Closing until the expiration
of the term of the Placement Agreement, and any extensions thereto, the Sellers
shall not, and shall cause each of their respective then-current majority-owned
subsidiaries and each of their respective then-current employees (collectively,
the “Non-Competition Group”) not to, engage in any Competing Business. The
Sellers hereby agree that the Sellers shall not, and shall cause members of the
Non-Competition Group not to, take any action, directly or indirectly, intended
to enable it to avoid its obligations under this Section 9.6. For purposes of
this Agreement, the term “Competing Business” means the business of owning or
operating ATM Kiosks or Vcom Kiosks outside of 7-Eleven stores and within the
United States of America. Notwithstanding the foregoing, nothing contained in
this Agreement shall prohibit the Sellers or members of the Non-

40



--------------------------------------------------------------------------------



 



Competition Group from owning securities of any corporation which are either
traded on a national securities exchange or quoted on the automated quotation
system of the National Association of Securities Dealers, Inc.; provided, that
(i) the Sellers or members of the Non-Competition Group are not deemed to be an
“affiliate” of such entity as such term is used in Rule 145 under the Securities
Act of 1933, and (ii) the Seller and members of the Non-Competition Group do not
own or hold more than five percent (5%) of any voting securities of such entity.
          (b) Mutual Non-Solicitation. During the period beginning on the
Closing Date and ending on the first anniversary of the Closing Date, none of
the Parties shall directly or indirectly through another Person (i) induce or
attempt to induce any employee of the other Party who, during the course of
employment with such Party or its Subsidiaries, has had as his or her primary
responsibility to work in the Business (each, an “Employee”) to leave the employ
of such Party or in any way interfere with the relationship between such Party
and any Employee thereof, (ii) hire any person who is or has been an Employee
for the other Party within the previous 180 days or (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee or other business
relation of the other Party (whose relation is primarily related to the
Business) to cease doing business with such Party, or materially and adversely
interfere with the relationship between any such customer, supplier, licensee or
business relation and such Party; provided, however, that notwithstanding
anything contained in this Section 9.6 to the contrary, no Party shall be deemed
to be in breach of this Section 9.6 as the result of a solicitation through a
general advertising campaign.
          (c) Remedy for Breach. The Parties acknowledge and agree that in the
event of a breach by the other Party of the provisions of Section 9.6, monetary
damages shall not constitute a sufficient remedy. Consequently, in the event of
any such breach, the Sellers, the Purchaser and/or their respective successors
or assigns may, in addition to other rights and remedies existing in their
favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof, in each case without the
requirement of posting a bond or proving actual damages. The restrictions in
this Section 9.6 are severable and separate, and the unenforceability of any
specific limitation or restriction shall not affect any other limitation or
restriction. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the Parties hereto that such
restrictions be enforced to the fullest extent which the court deems reasonable,
and this Agreement shall thereby be reformed.
     9.7 Vault Cash and Replacement Vault Cash Facility. The cash located in
each of the ATM Kiosks and Vcom Kiosks that is owned by the Sellers is
referenced herein as the “Gap Cash”. The cash located in each of the ATM Kiosks
and Vcom Kiosks that is owned by Wells Fargo Bank, N.A. (“Wells Fargo”) is
referenced herein as the “Vault Cash” and has been placed in the ATM Kiosks and
Vcom Kiosks pursuant to the Cash Purchase Agreement between Wells Fargo and the
Sellers. In no event will the Vault Cash constitute any part of the Acquired
Assets. Prior to the Closing, the Purchaser shall negotiate and enter into an
arrangement or contract with a financial institution to provide Vault Cash from
and after the Closing (the “Replacement Vault Cash Facility”) such that at no
time shall there be an interruption in the provision of Vault Cash to the
Business.

41



--------------------------------------------------------------------------------



 



     9.8 Employee Matters. The Sellers have provided to the Purchaser as of the
date hereof a list of employees of the Sellers associated with the Business
setting forth the status of such employees and their compensation, who will be
full-time, active employees on the Closing Date, including those on temporary
leave for jury duty, family and short-term medical leave, vacation or military
duty. Within thirty (30) days of the date hereof, the Purchaser shall provide to
Sellers a list of such employees to whom the Purchaser would like to consider
for employment (the “Employee List”), and the Purchaser shall have the right to
contact and negotiate potential terms of employment with the individuals on the
Employee List. Employees of the Sellers who accept offers of employment with
Purchaser and become employees of Purchaser at the time of Closing shall be
referred to herein as “Transferred Employees.” Employees of the Sellers not
offered employment, or who decline employment, and Transferred Employees who do
not report for work with Purchaser shall remain the responsibility of the
Sellers. The Sellers shall also be responsible for any Liabilities arising from
the termination of the Transferred Employees’ employment with the Sellers.
Except as expressly provided otherwise herein, the terms of the Transferred
Employees’ employment shall be upon such terms and conditions as the Purchaser,
in its sole discretion, shall determine. The Purchaser shall count and credit
each Transferred Employee’s years of service with the Sellers for purposes of
eligibility to participate in any benefits generally available to Purchaser’s
employees. This provision shall not be construed to create any third party
beneficiaries nor to vest any rights in parties other than those signatories to
this Agreement.
     9.9 Allocation of Purchase Price. Within 60 days of the date of this
Agreement, the Purchaser and the Sellers shall negotiate in good faith and
mutually agree on a schedule (the “Purchase Price Allocation Schedule”) of the
allocation (the “Allocation”) of the Purchase Price and the Assumed Liabilities
among the Acquired Assets pursuant to the provisions of Section 1060 of the Code
and the Treasury Regulations promulgated thereunder. Upon any adjustment of the
Purchase Price pursuant to this Agreement, the Parties shall amend the
allocation as provided in Treasury Regulation Section 1.1060-1. The Sellers and
the Purchaser shall not take any position on their respective Tax returns that
is inconsistent with the Allocation of the Purchase Price as set forth in the
Purchase Price Allocation Schedule, as amended. The Sellers and the Purchaser
shall duly prepare and timely file Internal Revenue Service Form 8594 and any
comparable state, local or foreign forms (including any successor forms)
(collectively the “1060 Forms”) and any required attachments thereto required
under Section 1060 of the Code, the Treasury Regulations promulgated thereunder
or any provisions of state, local, or foreign law in accordance with the
Allocation among the Assets as set forth in the Purchase Price Allocation
Schedule, as amended. The Parties shall cooperate in the preparation of any 1060
Forms and shall file such 1060 Forms in the manner required by applicable law.
     9.10 Third Party Consents. As set forth in Section 4.2(d), the Sellers are
obligated to use their commercially reasonable efforts to obtain the consent or
approval from any Person that is a counterparty to a contract identified in the
Required Consent Schedule, and the Purchaser’s obligation to close is
conditioned upon the receipt of such consents; provided, that in no event shall
the Sellers be required to make any expenditure of money or amend the terms of
any other agreement between the Sellers and such counterparty to obtain such
consent or approval. To the extent that any such consents (or any similar
third-party consents not listed on the Required Consent Schedule) have not been
obtained as of the Closing, this Agreement and any document delivered pursuant
hereto will not constitute an assignment or attempted assignment thereof if

42



--------------------------------------------------------------------------------



 



such assignment or attempted assignment would constitute a breach of an Assumed
Contract or would give rise to a valid right of termination thereof and,
notwithstanding any provision in this Agreement to the contrary, such Assumed
Contract shall not be deemed an Acquired Asset. If any such third-party consent
has not be obtained on or prior to the Closing Date, the Sellers shall
cooperate, at the Purchaser’s expense, with the Purchaser to establish a
reasonable arrangement designed to provide the Purchaser with the benefits and
burdens of any such Assumed Contract, including appointing the Purchaser to act
as its agent to perform all of the Sellers’ obligations under such Assumed
Contract and to collect and promptly remit to the Purchaser all compensation
received by the Sellers pursuant to such Assumed Contract and to enforce, for
the account and benefit of the Purchaser, any and all rights of the Sellers
against any other person arising out of the breach or cancellation of such
Assumed Contract by such other person or otherwise (any and all of which
arrangements shall constitute, as between the Parties hereto, a deemed
assignment or transfer); provided, that from and after Closing, the Sellers
shall have no liability to the Purchaser in the event that any Assumed Contract
requiring consent to assignment hereunder (or which by its terms is
non-assignable) is terminated.
     9.11 Bulk Sales Law. The Purchaser hereby waives compliance by the Sellers
with the requirements of any bulk sales or fraudulent conveyance statute. The
Seller will bear any loss, liability, obligation or cost suffered by the Seller
or the Purchaser as a result of the Parties’ noncompliance with any provision of
any bulk sales law which is applicable to the transfer of the Acquired Assets
pursuant to this Agreement.
ARTICLE X
MISCELLANEOUS
     10.1 Amendment and Waiver. This Agreement may be amended and any provision
of this Agreement may be waived, provided, that any such amendment or waiver
shall be binding upon a Party only if such amendment or waiver is set forth in a
writing executed by an authorized officer of the Purchaser and the Sellers. No
course of dealing between or among any persons having any interest in this
Agreement shall be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any Party under or by reason of
this Agreement.
     10.2 Notices. All notices, requests, demands and determinations under this
Agreement (other than routine operational communications) shall be in writing
and shall be deemed duly delivered (a) when delivered by hand, (b) one day after
being given to a nationally recognized overnight delivery service with a
reliable system for tracking delivery, (c) when sent by confirmed facsimile with
a copy sent by another means specified in this Section 10.2, or (d) six days
after the day of mailing, when mailed by United States mail, registered or
certified mail, return receipt requested, postage prepaid, and addressed as
follows:

43



--------------------------------------------------------------------------------



 



         
 
  Notices to the Sellers:   with a copy to:
 
       
 
  7-Eleven, Inc.
One Arts Plaza
1722 Routh Street, Suite 1000
Dallas, Texas 75201
Attn: General Counsel
Fax: 972.828.7119   Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Jeffrey A. Chapman
Fax: 214.999.7797
Attention: David L. Babin, Jr.
Fax: 214.999.7808
 
       
 
  Notices to the Purchaser:   with a copy to:
 
       
 
  Cardtronics, LP   Locke Liddell & Sapp LLP
 
  3110 Hayes Road, Suite 300   600 Travis, Suite 3400
 
  Houston, Texas 77082   Houston, Texas 77002
 
  Attention: Michael E. Keller   Attention: Gregory C. Hill
 
  Fax: 281.892.0102   Fax: 713.223.3717

     10.3 Binding Agreement; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns; provided, that neither
this Agreement nor any of the rights, interests or obligations hereunder may be
assigned by the Sellers (other than to any Affiliate of the Sellers) without the
prior written consent of the Purchaser or by the Purchaser without the prior
written consent of the Sellers; provided, however, that the Purchaser may assign
its rights under this Agreement for collateral security purposes to any lender
providing financing to the Purchaser.
     10.4 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.
     10.5 No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any person.
     10.6 Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption had been used in this Agreement.
     10.7 Entire Agreement. This Agreement and the documents referred to herein
contain the entire agreement between the Parties and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, which may have related to the subject matter hereof in any way.

44



--------------------------------------------------------------------------------



 



     10.8 Counterparts. This Agreement may be executed in multiple counterparts
(including by means of facsimile signature pages), each of which shall be deemed
an original but all of which taken together shall constitute one and the same
instrument.
     10.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, excluding laws that might
otherwise govern under applicable principles of conflicts of laws. The Parties
hereby irrevocably submit to the jurisdiction of any state or federal court in
Dallas County, Texas with respect to any action or proceeding arising out of or
relating to this Agreement. The Parties hereby consent to and grant to any such
court jurisdiction over the persons of such Parties and over the subject matter
of any such dispute and agree that delivery or mailing of any process or other
papers in the manner provided herein, or in such other manner as may be
permitted by law, shall be valid and sufficient service thereof.
     10.10 Parties in Interest. Nothing in this Agreement, express or implied,
is intended to confer on any person other than the Parties and their respective
successors and assigns any rights or remedies under or by virtue of this
Agreement.
     10.11 Director and Officer Liability. Except to the extent that they are a
Party hereto, the past, present or future directors, officers, employees and
stockholders of either of the Sellers and any of their respective Affiliates
shall not have any personal liability or obligation arising under this
Agreement.
     10.12 Disclosure Generally. The inclusion of (a) any information in any
section of the Sellers Disclosure Schedule shall not be deemed to be an
admission or acknowledgment by the Sellers, in and of itself, that such
information is required by the terms hereof to be disclosed or is material to
the Business and (b) any information in any section of the Purchase Disclosure
Schedule shall not be deemed to be an admission or acknowledgment by the
Purchaser, in and of itself, that such information is required by the terms
hereof to be disclosed. The Sellers Disclosure Schedule and the Purchaser
Disclosure Schedule shall each be construed with and as an integral part of this
Agreement to the same extent as if the same had been set forth verbatim herein.

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement
as of the date first written above.

            CARDTRONICS, LP
      By:   /s/ Jack M. Antonini       Name:   Jack M. Antonini      Title:  
President & CEO        7-ELEVEN, INC.
      By:   /s/ Stanley W. Reynolds       Name:   Stanley W. Reynolds     
Title:   Senior Vice President and Chief Financial Officer        ATTEST:
      /s/ Shawn E. Shearer       Shawn E. Shearer      Assistant Secretary     
  VCOM FINANCIAL SERVICES, INC.
      By:   /s/ Stanley W. Reynolds       Name:   Stanley W. Reynolds     
Title:   Senior Vice President and Chief Financial Officer of 7-Eleven, Inc. and
Authorized Signer on Behalf of Vcom Financial Services, Inc.        ATTEST:
      /s/ Shawn E. Shearer       Shawn E. Shearer      Assistant Secretary     

46